Exhibit 10.1

LOGO [g85269g61s86.jpg]

June 2, 2010

NOTICE OF

SPECIAL MEETING OF LIMITED PARTNERS

Dear Fellow Unitholder,

On behalf of the Board of Directors of AmeriGas Propane, Inc., our General
Partner, I cordially invite you to attend the Special Meeting of Limited
Partners of AmeriGas Partners, L.P. to be held on July 30, 2010, beginning at
10:00 a.m., at the Crowne Plaza Hotel, 260 Mall Boulevard, King of Prussia, PA
19406. At the meeting, you will be asked to vote on the AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan on behalf of AmeriGas Partners, L.P. (the “Plan”),
which provides for grants of options, phantom units, performance units, unit
awards, unit appreciation rights, and other unit-based awards to employees and
non-employee directors of our General Partner.

The Board of Directors of our General Partner adopted the Plan subject to
approval by the holders of our common units, representing limited partner
interests (“Unitholders”). Among other things, the Plan is designed to align
long-term executive compensation with tangible, direct and identifiable benefits
realized by Unitholders. If approved by Unitholders, the Plan will replace the
AmeriGas Propane, Inc. 2000 Long-Term Incentive Plan on behalf of AmeriGas
Partners L.P. and the AmeriGas Propane, Inc. Discretionary Long-Term Incentive
Plan for Non-Executive Key Employees (the “Non-Executive Plan”). A copy of the
Plan is attached to the enclosed proxy statement as Appendix A.

We are seeking Unitholder approval pursuant to New York Stock Exchange
requirements. We have set the close of business on June 1, 2010 as the record
date for determining Unitholders that are entitled to receive notice of and to
vote at the Special Meeting and any adjournments thereof.

The Board of Directors of our General Partner unanimously recommends that you
approve the Plan.

Your vote is important. The Plan will not become effective unless approved by
Unitholders. Please read the proxy materials and take a moment now to vote
online or by telephone as described in the proxy voting instructions, or by
mail, by completing the enclosed proxy card and returning it in the enclosed
postage-paid envelope. You will retain the right to revoke your proxy at any
time before the vote, or to vote your common units in person if you attend the
Special Meeting.

I look forward to seeing you on July 30th and addressing your questions and
comments.

Sincerely,

LOGO [g85269g74y06.jpg]

 

 

Eugene V. N. Bissell, President & Chief Executive Officer

    of AmeriGas Propane, Inc.

    General Partner of AmeriGas Partners, L.P.

P.O. Box 965, Valley Forge, PA 19482



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Special Meeting Information

   1

Important Notice Regarding the Availability of Proxy Materials For the Special
Meeting of Limited Partners to be Held on July 30, 2010

   3

Proposal — Approval of the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan
on Behalf of AmeriGas Partners, L.P.

   4

Securities Ownership of Certain Beneficial Owners and Management

   10

Equity Compensation Plan Information

   11

Executive Compensation

   12

Compensation Committee Interlocks and Insider Participation

   12

Report of the Compensation/Pension Committee

   12

Compensation Discussion and Analysis

   12

Summary Compensation Table

   23

Grants of Plan-Based Awards in Fiscal Year 2009

   25

Outstanding Equity Awards at Year-End

   26

Option Exercises and Stock Vested Table — Fiscal 2009

   27

Retirement Benefits

   28

Nonqualified Deferred Compensation

   30

Potential Payments Upon Termination of Employment or Change in Control

   31

Compensation of Directors

   38

Other Matters

   38

Directions to the Crowne Plaza Hotel

   39

Appendix A — AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on Behalf of
AmeriGas Partners, L.P.

  



--------------------------------------------------------------------------------

LOGO [g85269g38e95.jpg]

460 North Gulph Road

King of Prussia, Pennsylvania 19406

PROXY STATEMENT

SPECIAL MEETING INFORMATION

This proxy statement contains information related to the Special Meeting of
Limited Partners (the “Special Meeting”) of AmeriGas Partners, L.P. (“AmeriGas
Partners” or the “Partnership”) and any adjournments thereof. This proxy
statement was prepared under the direction of the Board of Directors of AmeriGas
Propane, Inc. (the “General Partner”). This proxy statement was first sent or
made available to holders of our common units, representing limited partner
interests (“Unitholders”) on June 7, 2010.

Who is soliciting my proxy?

The General Partner is sending you this proxy statement in connection with its
solicitation of proxies for use at the Special Meeting.

When and where is the Special Meeting?

The Special Meeting will be held on July 30, 2010, beginning at 10:00 a.m., at
the Crowne Plaza Hotel, 260 Mall Boulevard, King of Prussia, PA 19406.
Directions to the Crowne Plaza Hotel appear on page 39.

What is the purpose of the Special Meeting?

At the Special Meeting, Unitholders will act upon a proposal to approve the
AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on behalf of AmeriGas
Partners, L.P. (the “Plan”), which provides for grants of options, phantom
units, performance units, unit awards, unit appreciation rights, and other
unit-based awards to employees and non-employee directors of the General
Partner. A copy of the Plan is attached to this proxy statement as Appendix A.
No other matters will be presented for action at the Special Meeting.

Who is entitled to vote?

Holders of record of common units at the close of business on June 1, 2010 are
entitled to vote at the Special Meeting, or any adjournment of the meeting
scheduled in accordance with our Fourth Amended and Restated Agreement of
Limited Partnership of AmeriGas Partners, L.P. dated as of July 27, 2009 (the
“Partnership Agreement”). Each Unitholder has one vote per common unit. On
June 1, 2010, there were 57,088,509 common units outstanding.

What effect will approval of the Plan have on other plans?

If approved by Unitholders, the Plan will replace the AmeriGas Propane, Inc.
2000 Long-Term Incentive Plan on behalf of AmeriGas Partners L.P., which
permitted awards only through December 31, 2009 (the “Old Plan”), and the
AmeriGas Propane, Inc. Discretionary Long-Term Incentive Plan for Non-Executive
Key Employees (the “Non-Executive Plan”). No additional grants can be made under
the Old Plan and no additional grants will be made under the Non-Executive Plan
if the Plan is approved by Unitholders.

How does the Board of Directors of the General Partner recommend I vote on the
proposal?

The Board of Directors of the General Partner recommends that you vote FOR
approval of the Plan. The Board of Directors of the General Partner believes
that the Plan is a key element of a competitive total

 

1



--------------------------------------------------------------------------------

compensation program and that awards under the Plan are necessary to (i) aid in
the retention of key employees who are important to our success, (ii) motivate
our key employees to achieve or exceed long-term performance goals, and
(iii) align key employees’ and non-employee directors’ interests with our
Unitholders’ interests. The Board of Directors believes that equity awards under
the Old Plan have contributed substantially to the successful achievement of
these objectives and that adoption of a replacement equity plan at this time
will benefit our Unitholders.

How do I vote?

You may vote in any of the following ways:

 

  •  

Over the Internet

If your common units are registered in your name: Vote your common units over
the Internet by accessing the Computershare proxy online voting website at:
www.investorvote.com/apu and following the on-screen instructions. You will need
the control number that appears on your proxy card when you access the web page.

If your common units are held in the name of a broker, bank or other nominee:
Vote your common units over the Internet by following the voting instructions
that you receive from your broker, bank or other nominee. Your broker or nominee
will not be permitted to exercise voting discretion with respect to approval of
the Plan at the Special Meeting. Thus, if you do not give your broker or nominee
specific voting instructions, your common units will not be voted on the
proposal.

 

  •  

By Telephone

If your common units are registered in your name: Vote your common units over
the telephone by accessing the telephone voting system toll-free at
1-800-652-8683 and following the telephone voting instructions. The telephone
instructions will lead you through the voting process. You will need the control
number that appears on your proxy card when you call.

If your common units are held in the name of a broker, bank or other nominee:
Vote your common units over the telephone by following the voting instructions
you receive from your broker, bank or other nominee. Your broker or nominee will
not be permitted to exercise voting discretion with respect to approval of the
Plan at the Special Meeting. Thus, if you do not give your broker or nominee
specific voting instructions, your common units will not be voted on the
proposal.

 

  •  

By Mail

If you choose to vote by mail: Vote by completing, signing and dating your proxy
card (or voting instruction card) and returning the card in the postage-paid
envelope.

Additionally, if you are a record holder, you may also attend the Special
Meeting and vote your common units in person. If you are a beneficial owner of
common units held through a broker or other nominee and you wish to vote at the
Special Meeting, you must obtain a legal proxy form from your nominee that you
must bring with you to the meeting. Even if you plan to attend the Special
Meeting, please vote over the Internet, by telephone or by mail in advance of
the Special Meeting in case your plans change.

Who can I contact if I have questions about the Special Meeting or I need
additional copies of this proxy statement or additional proxy cards?

If you have questions about the Special Meeting or need additional copies of
this proxy statement or additional proxy cards, please contact our proxy
solicitation agent, Georgeson Inc., toll free at 866-695-6078.

How can I change my vote?

You can revoke your proxy at any time before it is voted. Proxies are voted at
the Special Meeting. If you are a record holder and you returned a paper proxy
card, you can write to the Corporate Secretary at P.O. Box 965, Valley Forge,
PA, 19482, stating that you wish to revoke your proxy and that you need another
proxy card.

 

2



--------------------------------------------------------------------------------

Alternatively, you can vote again, either over the Internet or by telephone. If
you hold your common units through a broker or other nominee, you can revoke
your proxy by contacting your nominee and following their procedure for
revocation. If you are a record holder and you attend the Special Meeting or if
you are a beneficial holder and attend the Special Meeting with a legal proxy
from your nominee, you may vote by ballot, which will cancel your previous proxy
vote. Your last vote is the vote that will be counted.

What is a quorum?

The NYSE requires a quorum to be present for this proposal. A quorum will be
present if the total votes cast on the proposal, whether “for” or “against,”
represent over 50% in interest of all common units entitled to vote on the
proposal.

What vote is required to approve the Plan?

Under applicable New York Stock Exchange (“NYSE”) rules, equityholder approval
is required for equity compensation plans. Pursuant to NYSE rules, approval of
the Plan requires the affirmative vote of a majority of votes cast on the
proposal, provided that the total votes cast on the proposal, whether “for” or
“against,” represent over 50% in interest of all common units entitled to vote
on the proposal.

A properly executed proxy submitted without instructions on how to vote will be
voted “for” the proposal, unless such proxy is properly revoked.

How are abstentions and broker non-votes counted?

Abstentions and broker non-votes (which are discussed below) are not considered
to be votes that have been cast. Therefore, they will not count for purposes of
a quorum and will not be considered in determining whether the unitholders have
approved the proposal.

A broker non-vote will result if a broker or other nominee holding common units
on your behalf does not receive voting instructions from you. Pursuant to NYSE
rules, approval of the Plan is a non-discretionary matter precluding a broker
from exercising its discretion to vote on your behalf on the proposal. If you do
not give your broker or nominee voting instructions, your common units will not
be considered to have been cast, with the same effect as an abstention.

Who will count the vote?

Computershare Inc., our Transfer Agent, will tabulate the votes cast by proxy or
in person at the Special Meeting.

How much will this proxy solicitation cost?

The expenses of soliciting proxies will be paid by AmeriGas Partners. AmeriGas
Partners also will reimburse banks, brokerage firms and other institutions,
nominees, custodians and fiduciaries for their reasonable expenses for sending
proxy materials to beneficial owners and obtaining their voting instructions.
The General Partner has engaged Georgeson Inc. to solicit proxies for AmeriGas
Partners for a fee of $10,000 plus reasonable expenses for additional services.
Certain directors, officers and regular employees of the General Partner and its
affiliates may solicit proxies personally or by telephone or facsimile without
additional compensation.

IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL
MEETING OF LIMITED PARTNERS TO BE HELD ON JULY 30, 2010

The Notice of Special Meeting of Limited Partners and Proxy Statement for the
Special Meeting of Limited Partners are available at
http://investor.shareholder.com/ugi/APU/proxy.cfm.

 

3



--------------------------------------------------------------------------------

PROPOSAL

APPROVAL OF THE AMERIGAS PROPANE, INC. 2010 LONG-TERM INCENTIVE PLAN

ON BEHALF OF AMERIGAS PARTNERS, L.P.

On April 26, 2010, the Board of Directors of the General Partner (the “Board”)
adopted the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on behalf of
AmeriGas Partners, L.P., subject to approval by Unitholders. The Plan requires
Unitholder approval under the rules of the NYSE. We are now asking you for this
approval.

The following is a summary of the material terms of the Plan. A copy of the Plan
is attached to this proxy statement as Appendix A.

Board Recommendation

THE BOARD OF DIRECTORS OF OUR GENERAL PARTNER UNANIMOUSLY RECOMMENDS THAT YOU
VOTE FOR APPROVAL OF THE PLAN

Reasons for Board of Directors’ Recommendation. The Board believes that equity
awards under the AmeriGas Propane, Inc. 2000 Long-Term Incentive Plan on behalf
of AmeriGas Partners L.P. (the “Old Plan”) have contributed substantially to the
successful achievement of our long-term performance goals and that adoption of a
replacement equity plan at this time will benefit our Unitholders. The Board
believes that equity awards are a key element of a competitive total
compensation program and that awards under the Plan are necessary to (i) aid in
the retention of key employees who are important to our success, (ii) motivate
our key employees to achieve or exceed long-term performance goals, and
(iii) align key employees’ and non-employee directors’ interests with our
Unitholders’ interests.

Description of the Plan

Purpose. The purpose of the Plan is to assist our General Partner in securing
and retaining employees of outstanding ability who are in a position to
participate significantly in the development and implementation of our strategic
plans. The Plan provides employees of our General Partner and non-employee
members of the Board the opportunity to receive grants of options, phantom
units, performance units, unit awards, unit appreciation rights and other
unit-based awards, with or without distribution equivalents. Our General Partner
believes that, by providing equity-based compensation, the Plan will encourage
participants to contribute materially to our long-term growth, thereby
benefiting our Unitholders, and more closely aligning the economic interests of
participants with those of our Unitholders. The Plan is intended to replace the
Old Plan, which expired on December 31, 2009. In addition, it would replace the
AmeriGas Propane, Inc. Discretionary Long-Term Incentive Plan for Non-Executive
Key Employees (the “Non-Executive Plan”). No additional grants will be made
under the Non-Executive Plan if this Plan is approved by our Unitholders.

Administration. With respect to grants made to employees, the Plan will be
administered by the Compensation/Pension Committee of the Board or another
committee appointed by the Board to administer the Plan. With respect to grants
made to non-employee directors, the Plan will be administered by the Board. The
term “Committee” refers to the designated committee or the Board, as applicable.

Grants. The Committee may make the following types of grants under the Plan,
with terms to be established by the Committee:

 

  •  

Options

 

  •  

Phantom Units

 

  •  

Performance Units

 

4



--------------------------------------------------------------------------------

  •  

Unit Awards

 

  •  

Unit Appreciation Rights

 

  •  

Other unit-based awards, which are other awards based on, measured by or payable
in our common units

Common Units. The total aggregate number of common units that may be issued
under the Plan is 2,800,000 common units, subject to adjustment for changes in
capitalization as described below.

For administrative purposes, the Committee will reserve common units equal to
the maximum number of common units that may be issued under each grant, when
grants payable in common units are made under the Plan. If and to the extent
options or unit appreciation rights granted under the Plan terminate, expire or
are canceled, forfeited, exchanged or surrendered without having been exercised,
and if and to the extent any unit awards, phantom units, performance units or
other unit-based awards are forfeited, terminated, expire or are cancelled or
otherwise not paid in full, the common units reserved for those grants will
again be available for issuance under the Plan. Common units surrendered in
payment of the exercise price of an option and common units withheld or
surrendered for payment of taxes will not be available for re-issuance under the
Plan. Upon the exercise of a unit appreciation right, the full number of common
units subject to the unit appreciation right will be considered issued under the
Plan, without regard to the number of common units issued upon exercise of the
unit appreciation right and without regard to any cash settlement of the unit
appreciation right. To the extent that a grant of phantom units or performance
units is designated to be paid in cash, and not in common units, such grant will
not count against the common unit limits set forth above.

Eligibility. All employees of the General Partner who perform services for us or
in furtherance of our business may participate in the Plan if selected by the
Committee. In addition, the General Partner’s non-employee directors are
eligible to participate in the Plan. As of June 1, 2010, we estimate that
approximately three-hundred employees of the General Partner and six
non-employee directors of the General Partner will be eligible to participate in
the Plan.

Options. The Committee will select the employees and non-employee directors who
will receive options. The Committee will determine the number of common units
that will be subject to each grant of options and the terms and conditions of
the options.

The exercise price of an option will be equal to or greater than the fair market
value of a common unit on the date of grant.

The term of any option will not exceed ten years. The Committee will determine
when options may be exercised. The Committee may grant options that are subject
to the achievement of performance goals or other conditions and may accelerate
the exercisability of outstanding options at any time for any reason. Except as
provided in the grant letter, an option can only be exercised while the
participant is an employee or is providing services as a non-employee director.
The grant letter will specify whether and, if so, under what circumstances a
participant may exercise an option after termination of employment or service.

Phantom Units. The Committee may grant phantom units to employees and
non-employee directors. Each phantom unit represents the right of the
participant to receive a common unit or an amount based on the value of a common
unit. The Committee will determine the number of phantom units to be granted and
the terms and conditions applicable to each grant. All phantom units will be
forfeited upon termination of the participant’s employment or service unless the
grant letter provides otherwise.

Performance Units. The Committee may grant performance units to employees and
non-employee directors. Each performance unit represents the right of the
participant to receive a common unit or an amount based on the value of a common
unit. The Committee will determine the number of performance units to be granted
and the

 

5



--------------------------------------------------------------------------------

terms and conditions applicable to each grant, which may include payment based
on the achievement of performance goals. All performance units will be forfeited
upon termination of the participant’s employment or service unless the grant
letter provides otherwise.

Distribution Equivalents. The Committee may grant distribution equivalents in
connection with phantom units, performance units or other unit-based awards,
under such terms and conditions as the Committee deems appropriate. Distribution
equivalents may be paid in cash or common units, or in a combination of the two,
as the Committee deems appropriate.

Unit Awards. The Committee may grant unit awards to employees and non-employee
directors, on the terms and conditions that the Committee deems appropriate. As
determined by the Committee, common units issued pursuant to unit awards may be
issued for cash consideration or for no cash consideration, and may or may not
be subject to restrictions or other conditions such as the achievement of
specific performance goals or the passage of time. All unit awards will be
forfeited upon termination of the participant’s employment or service unless the
grant letter provides otherwise. The Committee will determine to what extent,
and under what conditions, the participant will have the right to vote common
units subject to unit awards and to receive any distributions paid on such
common units during the restriction period, if applicable.

Unit Appreciation Rights. The Committee may grant unit appreciation rights to
employees or non-employee directors separately or in tandem with any option
grant. The Committee will establish the number of common units underlying the
unit appreciation rights and the terms and the base amount of the unit
appreciation right at the time it is granted. The base amount will not be less
than the fair market value of a common unit on the date of grant. The term of
any unit appreciation right will not exceed ten years. In the case of tandem
unit appreciation rights, the number of unit appreciation rights granted to a
participant that will be exercisable during a specified period will not exceed
the number of common units that the participant may purchase upon the exercise
of the related option during such period. Except as provided in the grant
letter, a unit appreciation right can only be exercised while the participant is
an employee or is providing services as a non-employee director. When a
participant exercises a unit appreciation right, the participant will receive in
settlement the amount by which the fair market value of the underlying common
unit on the date of exercise exceeds the base amount of the unit appreciation
right, as specified in the grant letter. The Committee will determine whether
the common unit appreciation for a unit appreciation right will be paid in
common units, cash or, or a combination of the two.

Other Unit-Based Awards. The Committee may grant other unit-based awards that
are based on or measured by common units to employees or non-employee directors.
These other unit-based awards can be granted subject to the achievement of
performance goals or other conditions. Other unit-based awards may be paid in
common units or cash, or a combination of the two, as determined by the
Committee in the grant letter.

Performance-Based Compensation. When performance-based grants are made, the
Committee will establish in writing the performance goals that must be met in
order for the grants to be payable or the restrictions to lapse, the period
during which performance will be measured, the maximum amounts that may be paid
if the performance goals are met, and any other conditions as the Committee
deems appropriate.

The Committee will use performance goals based on any criteria that the
Committee deems appropriate, including the following criteria with respect to
us: common unit price, earnings per common unit, price-earnings multiples, net
earnings, operating earnings, revenue, number of days sales outstanding in
accounts receivable, productivity, margin, EBITDA (earnings before interest,
taxes, depreciation and amortization), adjusted EBITDA, net capital employed,
return on assets, Unitholder return, return on equity, return on capital
employed, growth in assets, common unit volume, sales, cash flow, market share,
relative performance to a comparison group designated by the Committee, or
strategic business criteria consisting of one or more objectives based on
meeting specified goals relating to revenue, market penetration, customer
growth, geographic business expansion, cost or acquisitions or divestitures. The
performance goals may relate to one or more business units or to our performance
and the performance of our subsidiaries as a whole, or any combination of the
foregoing. Performance goals do not have to be uniform among participants.

 

6



--------------------------------------------------------------------------------

Deferrals. The Committee can permit or require a participant to defer receipt of
the payment of cash or the delivery of common units. The Committee will
establish rules and procedures for any such deferrals, consistent with the
applicable requirements of section 409A of the Internal Revenue Code.

Withholding of Taxes. All grants under the Plan will be subject to applicable
federal tax withholding requirements. If the Committee permits, common units may
be withheld to satisfy the General Partner’s tax withholding obligation with
respect to grants paid in common units at the time such grants become taxable,
up to an amount that does not exceed the minimum applicable withholding tax
rate.

Transferability of Grants. Grants under the Plan are not transferable by the
participant except by will or the laws of descent and distribution.

Change of Control. Upon a change of control, unless the Committee determines
otherwise, (i) we will provide each participant who holds outstanding grants
with a written notice of the change of control, (ii) all outstanding options and
unit appreciation rights will accelerate and become fully exercisable, (iii) the
restrictions and conditions on all unit awards will lapse, (iv) all phantom
units and performance units will become payable in cash, in an amount not less
than their target amount or a larger amount, up to the maximum value of the
grant, and (v) distribution equivalents and other unit-based awards will become
payable in full, in cash, as determined by the Committee.

Upon a change of control where we are not the surviving entity (or we survive
only as a subsidiary of another entity), unless the Committee determines
otherwise, all grants that remain outstanding after the change of control will
be assumed by or replaced with comparable grants by the surviving entity (or a
parent or subsidiary of the surviving entity).

Notwithstanding the foregoing, in the event of a change of control, the
Committee may take any of the following actions with respect to any or all
outstanding grants, without the consent of any participant: (i) the Committee
may require that participants surrender their outstanding options and unit
appreciation rights for cancellation in exchange for one or more payments by us,
in cash or common units as determined by the Committee, in an amount equal to
the amount, if any, by which the then fair market value of the common units
subject to the participant’s unexercised options and unit appreciation rights
exceeds the exercise price or base amount, as applicable, (ii) after giving
participants an opportunity to exercise their outstanding options and unit
appreciation rights, the Committee may terminate any or all unexercised options
and unit appreciation rights, or (iii) the Committee may determine that
participants will receive payments in settlement of phantom units, performance
units, distribution equivalents or other unit-based awards, in such amount and
form and on such terms as may be determined by the Committee.

The Committee making the determinations with respect to a change of control must
be comprised of the same members as those of the Committee immediately before
the change of control. If the Committee members do not meet this requirement,
the Committee will not have discretion to vary the automatic provisions
described in the first two paragraphs above.

The Committee may provide in the grant letter that a sale or other transaction
involving a subsidiary or other business unit of our General Partner or us will
be considered a change of control for purposes of a grant, or the Committee may
establish other provisions that will be applicable in the event of a specified
transaction.

A change of control is defined in the Plan as any one of the following:

 

  •  

Any person, except an entity related to UGI Corporation (“UGI”), becomes the
beneficial owner of 20% or more of the outstanding common stock of UGI.

 

  •  

Individuals who, at the beginning of any 24-month period, constitute the UGI
board of directors cease to constitute a majority of the UGI board of directors,
unless their election or nomination was approved by a majority of the incumbent
directors.

 

7



--------------------------------------------------------------------------------

  •  

Reorganization, merger or consolidation of UGI in which the UGI shareholders
immediately before the transaction do not, immediately after the transaction,
own more than 50% of the then outstanding shares and voting power of the
surviving company.

 

  •  

Liquidation or dissolution of UGI.

 

  •  

Sale of all or substantially all of UGI’s assets, other than to a corporation
with respect to which, following the sale, more than 50% of the stock is owned
by persons who were UGI shareholders immediately before the sale.

 

  •  

Completion by us, the General Partner, or AmeriGas Propane L.P. (the “Operating
Partnership”) of a reorganization, merger or consolidation in which the
beneficial owners of the General Partner’s voting securities or our outstanding
common units immediately before the transaction do not, immediately after the
transaction, own more than 50% of the outstanding equity of the surviving
company.

 

  •  

Liquidation or dissolution of us, the General Partner or the Operating
Partnership.

 

  •  

Sale of all or substantially all of our assets or the assets of the General
Partner or the Operating Partnership, other than to an entity with respect to
which, immediately following the sale, more than 50% of the equity is owned by
the individuals and entities who were our beneficial owners or the beneficial
owners of the General Partner or the Operating Partnership, as applicable,
immediately prior to the sale.

 

  •  

UGI and its subsidiaries cease to own more than 50% of our outstanding general
partnership interests or those of the Operating Partnership.

 

  •  

UGI and its subsidiaries cease to own more than 50% of the outstanding stock or
voting power of the outstanding securities of the General Partner.

 

  •  

The General Partner is removed as our general partner by a vote of our limited
partners, or as a result of judicial or administrative proceedings.

Amendment and Termination of the Plan. The Board may amend or terminate the Plan
at any time; provided the Board may not amend the Plan if the amendment would
adversely affect any outstanding awards and may not amend the Plan without
Unitholder approval if Unitholder approval is required in order to comply with
applicable stock exchange requirements. Except as otherwise provided in
Section 5(c) of the Plan, the terms of outstanding options and unit appreciation
rights may not be amended to permit repricing of such awards granted under the
Plan without Unitholder approval.

Federal Income Tax Consequences

The following description of the federal income tax consequences of grants under
the Plan is a general summary. State, local, and other taxes may also be imposed
in connection with grants. This discussion is intended for the information of
Unitholders considering how to vote on this Plan proposal and not as tax
guidance to individuals who participate in the Plan.

Options. A participant who receives an option will recognize no income at the
time of the grant of the option. Upon exercise of an option, a participant will
recognize ordinary income in an amount equal to the excess of the fair market
value of our common units on the date of exercise over the option price. The
basis in common units acquired upon exercise of an option will equal the fair
market value of such common units at the time of exercise, and the holding
period of the common units (for capital gain purposes) will begin on the date of
exercise.

Phantom Units. A participant who receives a phantom unit will not recognize
taxable income until cash or a common unit is paid to the participant. When cash
or a common unit is paid, the participant will recognize ordinary income in an
amount equal to the cash and the fair market value of any common unit paid to
the participant.

 

8



--------------------------------------------------------------------------------

Performance Units. A participant who receives a performance unit will not
recognize taxable income until cash or a common unit is paid to the participant.
When cash or a common unit is paid, the participant will recognize ordinary
income in an amount equal to the cash and the fair market value of any common
unit paid to the participant.

Unit Awards. A participant who receives a unit award generally will not
recognize taxable income until the common unit is transferable by the
participant or no longer subject to a substantial risk of forfeiture for federal
tax purposes, whichever occurs first. When the common unit is either
transferable or is no longer subject to a substantial risk of forfeiture, the
participant will recognize ordinary income in an amount equal to the fair market
value of the common unit at that time, less any amount paid for the common unit.
A participant may elect to recognize ordinary income when a unit award is
granted in an amount equal to the fair market value of the common unit at the
date of grant, determined without regard to the restrictions.

Unit Appreciation Rights, Distribution Equivalents and Other Unit-Based Awards.
A participant will recognize ordinary income when unit appreciation rights are
exercised and when distribution equivalents and other unit-based awards are paid
to the participant, in an amount equal to the cash and the fair market value of
any common units paid to the participant.

Deductions. We will be entitled to a business expense deduction in the same
amount and at the same time as the participant recognizes ordinary income. Since
we are classified as a partnership and not a taxable entity for federal income
tax purposes, however, this deduction will generally be allocated among our
Unitholders.

Section 409A. The Plan and grants under the Plan are intended to comply with
section 409A of the Internal Revenue Code and its corresponding regulations, or
an exemption, and payments may only be made upon an event and in a manner
permitted by section 409A, to the extent applicable.

Market Price of Common Units

The closing price of our partnership common units, as reported on the New York
Stock Exchange Composite Tape, on May 28, 2010 was $39.54.

New Plan Benefits

Our General Partner currently believes it will likely grant awards under the
Plan in a manner consistent with historical awards under the Old Plan and the
Non-Executive Plan. In addition, we expect the Board will consider making grants
to non-employee directors upon approval of the Plan.

Two awards, in an aggregate amount of 450 performance units, have been made,
subject to Unitholder approval of the Plan, to two executive officers who are
not named executive officers (as defined below). No additional awards have been
made under the Plan.

Vote Required

Approval of the Plan requires the affirmative vote of a majority of votes cast
on the proposal, provided that the total votes cast on the proposal, whether
“for” or “against,” represent over 50% in interest of all common units entitled
to vote on the proposal.

 

9



--------------------------------------------------------------------------------

SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT

Ownership of Limited Partnership Common Units by Certain Beneficial Owners

The following table sets forth certain information regarding each person known
by the General Partner to be the beneficial owner of more than 5 percent of the
Partnership’s common units as of June 1, 2010. AmeriGas Propane, Inc. is the
sole general partner of AmeriGas Partners.

 

Name and Address (1)

of Beneficial Owner

   Amount and Nature of
Beneficial Ownership of
Common Units      Percent
of Class  

UGI Corporation

   24,691,209 (2)     43 % 

AmeriGas, Inc.

   24,691,209 (3)     43 % 

AmeriGas Propane, Inc.

   24,691,209 (4)     43 % 

Petrolane Incorporated

   7,839,911 (4)     14 % 

 

(1)

The address of each of UGI Corporation (“UGI”) and AmeriGas Propane, Inc., the
General Partner, is 460 North Gulph Road, King of Prussia, PA 19406. The address
of each of AmeriGas, Inc. and Petrolane Incorporated is 2525 N. 12th Street,
Suite 360, Reading, PA 19612.

(2) Based on the number of units held by its indirect, wholly-owned
subsidiaries, Petrolane Incorporated (“Petrolane”) and AmeriGas Propane, Inc.

(3) Based on the number of units held by its direct and indirect, wholly-owned
subsidiaries, AmeriGas Propane, Inc. and Petrolane.

(4) AmeriGas Propane, Inc.’s beneficial ownership includes 7,839,911 common
units held by its subsidiary, Petrolane. Beneficial ownership of those common
units is shared with UGI and AmeriGas, Inc.

Ownership of Limited Partnership Common Units by the Directors and Executive
Officers of the General Partner

The table below sets forth as of June 1, 2010 the beneficial ownership of common
units by each director and each of the executives named in the Summary
Compensation Table set forth herein, as well as by the directors and all of the
executive officers of the General Partner as a group. No director, named
executive officer or executive officer beneficially owns 1 percent or more of
the common units. The total number of common units beneficially owned by the
directors and executive officers of the General Partner as a group represents
less than 1 percent of the Partnership’s outstanding common units.

 

Name of Beneficial Owner

   Amount and Nature of
Beneficial Ownership of
Common Units (1)  

S. D. Ban

   0   

E. V. N. Bissell

   64,600 (2) 

R. C. Gozon

   5,000   

L. R. Greenberg

   11,000   

R. H. Knauss

   14,108   

W. J. Marrazzo

   1,000 (3) 

G. A. Pratt

   0   

M. O. Schlanger

   1,000 (4) 

J. E. Sheridan

   16,703 (5) 

H. B. Stoeckel

   0   

J. L. Walsh

   7,000 (6) 

Directors and executive officers as a group (19 persons)

   167,566   

 

(1) Sole voting and investment power unless otherwise specified.

(2) Mr. Bissell’s units are held jointly with his spouse.

 

10



--------------------------------------------------------------------------------

(3) Mr. Marrazzo holds 500 units jointly with his spouse.

(4) The units shown are owned by Mr. Schlanger’s spouse. Mr. Schlanger disclaims
beneficial ownership of his spouse’s units.

(5) Mr. Sheridan’s units are held jointly with his spouse.

(6) Mr. Walsh’s units are held jointly with his spouse.

EQUITY COMPENSATION PLAN INFORMATION

The following table sets forth information as of September 30, 2009 with respect
to compensation plans under which equity securities of AmeriGas Partners, that
is, common units, were authorized for issuance.

 

Plan category

   (a)
Number of securities to
be issued upon exercise
of outstanding options,
warrants and rights    (b)
Weighted average
exercise price of
outstanding options,
warrants and rights    (c)
Number of securities
remaining available
for future issuance
under equity
compensation plans
(excluding securities
reflected in column (a))  

Equity compensation plans approved by security holders

   147,600    0    363,686 (1) 

Equity compensation plans not approved by security holders

   0    0    0                  

Total

   147,600       363,686 (1)                

 

(1) This number includes 234,586 common units under the Old Plan and 129,100
common units under the Non-Executive Plan. December 31, 2009 was the last day on
which awards could be granted under the Old Plan. Accordingly, no securities are
available for grants under the Old Plan. In addition, if the Plan is approved by
Unitholders, no further grants will be made under the Non-Executive Plan.

 

11



--------------------------------------------------------------------------------

EXECUTIVE COMPENSATION

COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION

The members of the Compensation/Pension Committee of the General Partner are
Messrs. Schlanger (Chairman) and Marrazzo and Dr. Ban. None of the members is a
former or current officer or employee of the General Partner or any of its
subsidiaries. None of the members has any relationship required to be disclosed
under this caption under the rules of the Securities and Exchange Commission.

The following Report of the Compensation/Pension Committee, Compensation
Discussion and Analysis, and executive and director compensation disclosure were
originally disclosed in the Partnership’s Annual Report on Form 10-K for the
year ended September 30, 2009 and are provided herein pursuant to regulatory
disclosure requirements.

REPORT OF THE COMPENSATION/PENSION COMMITTEE

The Compensation/Pension Committee has reviewed and discussed the Compensation
Discussion and Analysis with management. Based on this review and discussion,
the Committee recommended to the General Partner’s Board of Directors, and the
Board of Directors approved, the inclusion of the Compensation Discussion and
Analysis in the Partnership’s Annual Report on Form 10-K for the year ended
September 30, 2009.

Compensation/Pension Committee

Marvin O. Schlanger, Chairman

Stephen D. Ban

William J. Marrazzo

COMPENSATION DISCUSSION AND ANALYSIS

Introduction

In this Compensation Discussion and Analysis, we address the compensation paid
or awarded to Messrs. Bissell, Sheridan, Greenberg, Walsh and Knauss. We refer
to these executive officers as our “named executive officers.”

Compensation decisions for Messrs. Bissell and Sheridan were made by the
independent members of the Board of Directors of the General Partner after
receiving the recommendation of its Compensation/Pension Committee. Compensation
decisions for Messrs. Greenberg, Walsh and Knauss were made by the independent
members of the Board of Directors of UGI, after receiving the recommendations of
its Compensation and Management Development Committee. For ease of
understanding, we will use the term “we” to refer to AmeriGas Propane, Inc.
and/or UGI Corporation and the term “Committee” or “Committees” to refer to the
AmeriGas Propane, Inc. Compensation/Pension Committee and/or the UGI Corporation
Compensation and Management Development Committee as appropriate in the relevant
compensation decisions, unless the context indicates otherwise.

Compensation Philosophy and Objectives

We believe that our compensation program for our named executive officers is
designed to provide a competitive level of total compensation necessary to
attract and retain talented and experienced executives. Additionally, our
compensation program is intended to motivate and encourage our executives to
contribute to our success and reward our executives for leadership excellence
and performance that promotes sustainable growth in unitholder and shareholder
value.

In Fiscal 2009, the components of our compensation program included salary,
annual bonus awards, long-term incentive compensation (performance unit awards
and UGI Corporation stock option grants), special equity

 

12



--------------------------------------------------------------------------------

awards, perquisites, retirement benefits, and other benefits, all as described
in greater detail in this Compensation Discussion and Analysis. We believe that
the elements of our compensation program are essential components of a balanced
and competitive compensation program to support our annual and long-term goals.

Determination of Competitive Compensation

The Committees engage Towers Perrin as their compensation consultant. Towers
Perrin supports the Committees in performing their responsibilities with respect
to our executive compensation program. The primary duties of Towers Perrin are
to:

 

  •  

provide the Committees with independent and objective market data;

 

  •  

conduct compensation analysis; and

 

  •  

review and advise on pay programs and salary, target bonus and long-term
incentive levels applicable to our executives.

These duties are performed annually. In addition, Towers Perrin reviews
components of our compensation program as requested from time to time by the
Committees and recommends plan design changes as appropriate.

Towers Perrin also performs other services for us and our affiliates under
separate agreements. These services include providing (i) actuarial services for
UGI’s pension plans, (ii) consulting services with respect to benefits programs,
(iii) non-discrimination testing for qualified benefit plans, and
(iv) assistance in determining the accounting fair value of our equity awards.

In assessing competitive compensation, we referenced market data provided to us
in Fiscal 2008 by Towers Perrin. For Messrs. Bissell and Sheridan, Towers Perrin
provided us with two reports: the “2008 Executive Cash Compensation Review” and
the “2008 Executive Long-Term Incentive Review.” Each of these reports includes
an executive compensation analysis. We utilize similar but separate Towers
Perrin market data for UGI, including an executive compensation analysis, in
determining compensation for Messrs. Greenberg, Walsh and Knauss. While we do
not benchmark against specific companies in the Towers Perrin reports, our
Committees do reference the data and consider the reports when discussing our
executives’ compensation. Our Committees exercise discretion and also review
other factors, such as internal equity and sustained individual and company
performance, when setting our executives’ compensation.

For Messrs. Bissell and Sheridan, the executive compensation analysis is based
on general industry data in Towers Perrin’s General Industry Executive
Compensation Database, which includes approximately 750 companies. For
Messrs. Greenberg, Walsh and Knauss, the analysis was weighted 75 percent based
on the General Industry Executive Compensation Database and 25 percent based on
Towers Perrin’s Energy Services Executive Compensation Database, which includes
approximately 90 utility companies. This weighting is designed to approximate
the relative sizes of UGI’s non-utility and utility businesses. Towers Perrin’s
General Industry Executive Compensation Database is comprised of companies from
a broad range of industries, including oil and gas, aerospace, automotive and
transportation, chemicals, computer, consumer products, electronics, food and
beverages, metals and mining, pharmaceutical and telecommunications. The energy
services and financial services industries are excluded from this database
because compensation in these industries typically differs from general industry
compensation practices.

For comparison purposes, due to the variance in size among the companies in the
General Industry Executive Compensation Database, regression analysis, which is
an objective analytical tool used to determine the relationship among data, was
used to adjust the data for differences in company revenues. We generally seek
to position a named executive officer’s salary grade so that the midpoint of the
salary range in his salary grade approximates the 50th percentile of salaries
for comparable executives included in the executive compensation database
material referenced by Towers Perrin. After consultation with Towers Perrin, we
considered salaries that were within 15 percent of market median salary levels
developed by Towers Perrin to be competitive.

 

13



--------------------------------------------------------------------------------

Elements of Compensation

Salary. Salary is designed to compensate executives for their level of
responsibility and sustained individual performance. We pay our executive
officers a salary that is competitive with that of other executive officers
providing comparable services, taking into account the size and nature of the
business of AmeriGas Partners or UGI, as the case may be.

As noted above, we seek to position the midpoint of the salary grade for our
named executive officers to approximate the 50th percentile of salaries for
comparable executives as determined in the applicable Towers Perrin executive
compensation databases. Based on the data provided by Towers Perrin, we
increased the range of salary in each salary grade for each named executive
officer, other than Mr. Greenberg, by 2.5 percent. The Committee established
Mr. Greenberg’s Fiscal 2009 salary grade midpoint at the market median of
comparable executives as identified by Towers Perrin’s executive compensation
databases.

We adjusted individual salaries to reflect merit increases. The merit increases
were targeted at 3.5 percent, but individual increases varied based on
performance evaluations and the individual’s position within the salary range.
Criteria reviewed in such performance evaluations included: overall leadership,
accomplishment of annual goals and objectives, development of an effective
management team, and commitment to the job and company. For Fiscal 2009, all
named executive officers received a salary that was within 85 percent to
105 percent of the midpoint for his salary range.

The following table sets forth each named executive officer’s Fiscal 2009 salary
and his percentage increase over Fiscal 2008.

 

Name

   Salary    Percentage Increase
over Fiscal 2008
Salary  

E. V. N. Bissell

   $ 490,000    10.7 % 

J. E. Sheridan

   $ 302,356    7.6 % 

L. R. Greenberg

   $ 1,067,500    4.0 % 

J. L. Walsh

   $ 648,440    5.0 % 

R. H. Knauss

   $ 340,340    8.0 % 

Annual Bonus Awards. Our General Partner and UGI annual bonus plans provide our
named executive officers with the opportunity to earn annual cash incentives
provided that certain performance goals are satisfied. Our annual cash
incentives are intended to motivate our executives to focus on the achievement
of our annual business objectives by providing competitive incentive
opportunities to those executives who have the ability to significantly impact
our financial performance. We believe that basing a meaningful portion of an
executive’s compensation on financial performance emphasizes our pay for
performance philosophy and will result in the enhancement of partnership
unitholder or shareholder value.

In determining the target award levels under our annual bonus plan, we
considered information in the Towers Perrin executive compensation databases
regarding the percentage of salary payable upon achievement of target goals
relative to other companies as described above. In establishing the target award
level, we position the amount within the 50th to 75th percentiles for comparable
executives. We determined that the 50th to 75th percentile range was appropriate
because we believe that the annual bonus opportunities should have a significant
reward potential to recognize the difficulty of achieving the annual goals and
the significant beneficial impact to the Partnership of such achievement. For
Fiscal 2009, Mr. Bissell’s opportunity was set at the 58th percentile and the
other named executive officers’ opportunities were set between the 50th and 65th
percentiles.

Messrs. Bissell and Sheridan participate in the AmeriGas Propane, Inc. Executive
Annual Bonus Plan. For Messrs. Bissell and Sheridan, the entire target award
opportunity was based on earnings per common unit (“EPU”) of AmeriGas Partners,
with the bonus achieved based on EPU subject to adjustment based on achievement
of our customer growth goal, as described below. We believe that annual bonus
payments to our

 

14



--------------------------------------------------------------------------------

most senior executives should reflect our overall financial results for the
fiscal year and EPU provides a straightforward, “bottom line” measure of the
performance of an executive in a large, well-established business. In addition,
we believe that customer growth for AmeriGas Partners is an important corollary
to EPU because we foresee only modest growth, if any, in total demand for
propane, and, therefore, customer growth is an important factor in our ability
to improve the Partnership’s long-term financial performance. Additionally, the
customer growth adjustment serves to balance the risk of achieving our
short-term annual financial goals at the expense of our long-term goal to grow
our customer base.

Messrs. Greenberg, Walsh and Knauss participate in the UGI Corporation Executive
Annual Bonus Plan. For reasons similar to those underlying our use of EPU as a
goal for Messrs. Bissell and Sheridan, the entire target award for
Messrs. Greenberg, Walsh and Knauss was based on UGI’s earnings per share
(“EPS”). We also believe that EPS is an appropriate measure for Messrs.
Greenberg, Walsh and Knauss, whose duties encompass UGI and its affiliated
enterprises, including the General Partner and the Partnership. The EPS measure
is not subject to adjustment based on customer growth or any other metric.

As noted above, each of Messrs. Bissell’s and Sheridan’s target award
opportunity was based on EPU of the Partnership, subject to modification based
on customer growth. The EPU target amount was derived based on a targeted
earnings before interest, taxes, depreciation and amortization (“EBITDA”) range
for AmeriGas Partners of approximately $315 million to $325 million for Fiscal
2009. Under the target bonus criteria applicable to Mr. Bissell, no bonus would
be paid if the EPU amount was less than approximately 80 percent of the EPU
target, while 200 percent of the target bonus might be payable if EPU was
approximately 120 percent or more of the target. The percentage of target bonus
payable based on various levels of EPU is referred to as the “EPU Leverage
Factor.” The amount of the award determined by applying the EPU Leverage Factor
is then adjusted to reflect the degree of achievement of predetermined customer
growth objectives (“Customer Growth Leverage Factor”). For Fiscal 2009, the
adjustment ranged from 80 percent if the growth objective was not achieved, to
120 percent if the growth objective exceeded 170 percent of the growth target.
The customer growth adjustment for Fiscal 2009 was modified to establish a more
equitable balance between financial performance and attainment of customer
growth goals. Once the EPU Leverage Factor and Customer Growth Leverage Factor
are determined, the EPU Leverage Factor is multiplied by the Customer Growth
Leverage Factor to obtain an adjusted leverage factor. This adjusted leverage
factor is then multiplied by the target bonus opportunity to arrive at the bonus
award payable for the fiscal year.

For Fiscal 2009, the EPU substantially exceeded the EPU target and the customer
growth target was not achieved. The Committee has discretion under the Executive
Annual Bonus Plan to increase or decrease the amount of an award determined to
be payable under the bonus plan by up to 50 percent. The Committee exercised its
discretion to adjust the Fiscal 2009 bonus payments for Messrs. Bissell and
Sheridan (i) significantly downward (from 160 percent to 107.1 percent of the
target award) by excluding from the calculation of the EPU Leverage Factor the
gain associated with the divestiture of our California storage facility
(consistent with our past practice of eliminating the effect of unusual gains
and losses), and thereafter (ii) modestly upward (to 115 percent of the target
award) to reflect both management’s progress in executing its strategic plan and
the Partnership’s overall performance under the extraordinarily challenging
economic conditions that existed during Fiscal 2009. Accordingly, each of
Messrs. Bissell and Sheridan received a bonus payout equal to 115 percent of his
target award.

The bonus award opportunity for each of Messrs. Greenberg, Walsh and Knauss was
structured so that no amounts would be paid unless UGI’s EPS was at least
80 percent of the target amount, with the target bonus award being paid out if
UGI’s EPS was 100 percent of the targeted EPS. The maximum bonus, equal to
200 percent of the target bonus, would be payable if the EPS equaled or exceeded
120 percent of the EPS target. The targeted EPS for bonus purposes for Fiscal
2009 was established to be in the range of $2.10 to $2.20 per share. For Fiscal
2009, the targeted EPS was exceeded and Messrs. Greenberg, Walsh and Knauss each
received a bonus payout equal to 149.1 percent of his target bonus.

 

15



--------------------------------------------------------------------------------

Accordingly, the following annual bonus payments were made for Fiscal 2009:

 

Name

   Percent of
Target
Bonus Paid     Amount
of Bonus

E. V. N. Bissell

   115.0 %    $ 450,800

J. E. Sheridan

   115.0 %    $ 173,855

L. R. Greenberg

   149.1 %    $ 1,591,643

J. L. Walsh

   149.1 %    $ 821,800

R. H. Knauss

   149.1 %    $ 329,841

Special Equity Award. On November 21, 2008, the Committee and the independent
members of the UGI Board of Directors approved a special award of 12,000
restricted stock units to Mr. Knauss, effective January 1, 2009. The award was
granted under the UGI Corporation 2004 Omnibus Equity Compensation Plan Amended
and Restated as of December 5, 2006 (the “2004 Plan”) to recognize Mr. Knauss’
many significant contributions to UGI and its subsidiaries. The UGI common stock
underlying the award will vest, along with accumulated dividends, on
December 31, 2011. In the event of death, disability or retirement, the shares
will immediately vest.

Long-Term Compensation — Fiscal 2009 Equity Awards. Our long-term incentive
compensation is intended to create a strong financial incentive for achieving or
exceeding long-term performance goals and to encourage executives to hold a
significant equity stake in our company in order to align the executives’
interests with unitholder interests. Additionally, we believe our long-term
incentives provide us the ability to attract and retain talented executives in a
competitive market. We awarded our long-term compensation effective January 1,
2009 for all our named executive officers under either the 2000 AmeriGas
Propane, Inc. Long-Term Incentive Plan or the 2004 Plan.

Our long-term compensation for Fiscal 2009 included UGI stock option grants and
either AmeriGas Partners performance unit awards or UGI performance unit awards.
Messrs. Bissell and Sheridan were each awarded AmeriGas Partners performance
unit awards tied to the three-year total return performance of AmeriGas Partners
common units relative to that of a peer group of publicly traded limited
partnerships. Messrs. Greenberg, Walsh and Knauss were each awarded UGI
Corporation performance units tied to the three-year total return performance of
UGI’s common stock relative to that of the companies in the S&P Utilities Index.
Each performance unit represents the right of the recipient to receive a common
unit or a share of common stock if specified performance goals and other
conditions are met.

As is the case with cash compensation and annual bonus awards, we referenced
Towers Perrin’s executive compensation databases in establishing equity
compensation. In determining the total dollar value of the long-term
compensation opportunity to be provided in Fiscal 2009, we initially referenced
(i) market median salary information and (ii) the percentage of the market
median base salary for each position to be delivered as a long-term compensation
opportunity, both as calculated by Towers Perrin. The aforementioned percentage
was developed using the applicable executive compensation databases and was
targeted to produce long-term compensation opportunity at the 50th percentile
level.

We initially applied approximately 50 percent of the amount of the long-term
incentive opportunity to stock options and approximately 50 percent to
performance units. We have bifurcated long-term compensation in this manner
since 2000 and believe it provides a good balance between two related, but
discrete goals. Stock options are designed to align the executive’s interests
with shareholder interests, because the value of stock options is a function of
the appreciation or depreciation of UGI’s stock price. As explained in more
detail below, the performance units are designed to encourage total unitholder
or shareholder return that compares favorably relative to a competitive peer
group.

In providing award calculations, Towers Perrin valued UGI stock options by
applying a binomial model. The stock price used in the model for January 1, 2009
awards was $27.04 which was the three month average

 

16



--------------------------------------------------------------------------------

UGI stock price from May 22, 2008 through August 22, 2008. The model also
assumes 5 percent turnover annually over the vesting period to account for
options forfeited by terminating participants. As a result of this analysis,
Towers Perrin valued the stock options at $3.93 per underlying share. Based on
its valuation, Towers Perrin calculated the number of options to be granted to
the named executive officers covering a specified number of underlying shares.

The remaining 50 percent of the long-term compensation opportunity is awarded as
performance units. In calculating the number of AmeriGas Partners performance
units to be awarded to each of Messrs. Bissell and Sheridan, Towers Perrin
placed a value of $23.04 per unit. The value was computed by taking an average
price for AmeriGas Partners common units from May 22, 2008 through August 22,
2008, and adjusting the price based on Towers Perrin’s standard assumptions,
including the same 5 percent turnover assumption used in valuing stock options.
The number of UGI performance units awarded was computed in a similar fashion,
subject to the same 5 percent turnover assumption. In calculating the number of
UGI performance units to be awarded to Messrs. Greenberg, Walsh and Knauss,
Towers Perrin placed a value of $19.61 per share underlying a UGI performance
unit, based on the average price of UGI common stock over the three month period
from May 22, 2008 through August 22, 2008.

While management used the Towers Perrin calculations as a starting point, in
accordance with past practice, management recommended adjustments to the
aggregate number of UGI stock options and AmeriGas Partners and UGI performance
units calculated by Towers Perrin. The adjustments were designed to address
historic grant practices, internal pay equity and the policy of UGI that the
three year average of the annual number of UGI equity awards, expressed as a
percentage of UGI common shares outstanding at fiscal year-end, made under the
2004 Plan for the fiscal years 2007 through 2009 will not exceed 2 percent. For
purposes of calculating the annual number of equity awards used in this
calculation: (i) each stock option granted is deemed to equal one share and
(ii) each performance unit earned and paid in shares of stock and each stock
unit granted and expected to be paid in shares of stock is deemed to equal four
shares.

As a result of the Committee’s acceptance of management’s recommendations, the
named executives received between approximately 72 percent and 88 percent of the
total dollar value of long-term compensation opportunity recommended by Towers
Perrin. The actual grant amounts are set forth below:

 

Name

   Shares
Underlying
Stock
Options #
Granted    Performance
Units #
Granted  

E. V. N. Bissell

   75,000    20,000   

J. E. Sheridan

   21,000    4,500   

L. R. Greenberg

   300,000    70,000 (1) 

J. L. Walsh

   125,000    28,000 (1) 

R. H. Knauss

   50,000    10,000 (1) 

 

(1) Constitutes UGI performance units.

While the number of performance units awarded to the named executive officers
was determined as described above, the actual number of shares or partnership
common units underlying performance units that are paid out at the expiration of
the three-year performance period will be based upon comparative AmeriGas
Partners total unitholder return (“TUR”) or UGI total shareholder return (“TSR”)
over the period from January 1, 2009 to December 31, 2011. In computing TUR, we
use the average of the daily closing prices for our common units and those of
each entity in the peer group below for the ninety calendar days prior to
January 1 of the beginning and end of a given three-year performance period. In
addition, TUR gives effect to all distributions throughout the three-year
performance period as if they had been reinvested. For the AmeriGas Partners
performance units awarded to Messrs. Bissell and Sheridan, we compare the TUR of
AmeriGas Partners’

 

17



--------------------------------------------------------------------------------

common units to the TUR performance of each member of a peer group comprised of
the following publicly traded limited partnerships engaged in the propane,
pipeline and coal industries:

 

Alliance Resource Partners, L.P.    Kinder Morgan Energy Partners, L.P.   
Plains All American Pipeline, L.P. Buckeye Partners, L.P.    Magellan Midstream
Partners, L.P.    Star Gas Partners, L.P. Enbridge Energy Partners, L.P.   
Natural Resources Partners, L.P.    Suburban Propane Partners, L.P. Energy
Transfer Partners, L.P.    NuStar Energy, L.P.    Sunoco Logistics Partners,
L.P. Enterprise Products Partners, L.P.    ONEOK Partners, L.P.    TC Pipelines,
L.P. Ferrellgas Partners, L.P.    Penn Virginia Resource Partners, L.P.   
TEPPCO Partners, L.P. Inergy, L.P.      

In determining the number of UGI performance units to be paid out, UGI will
compare the TSR of UGI common stock relative to the TSR performance of those
companies comprising the Standard and Poors 500 Utilities Index (S&P Utilities
Index) as of the beginning of a performance period. In computing TSR, UGI uses
the average of the daily closing prices for its common stock and the common
stock of each company in the S&P Utilities Index for the ninety calendar days
prior to January 1 of the beginning and end of a given three-year performance
period. In addition, TSR gives effect to all dividends throughout the three-year
performance period as if they had been reinvested. If a company is added to the
S&P Utilities Index during a three-year performance period, UGI does not include
that company in its TSR analysis. UGI will only remove a company that was
included in the S&P Utilities Index at the beginning of a performance period if
such company ceases to exist during the applicable performance period. Those
companies in the S&P Utilities Index as of December 31, 2008 were as follows:

 

Allegheny Energy, Inc.    Entergy Corporation    PPL Corporation Ameren
Corporation    EQT Corporation    Progress Energy, Inc. American Electric Power
Company, Inc.    Exelon Corporation    Public Service Enterprise Group Inc.
Centerpoint Energy, Inc.    FirstEnergy Corp.    Questar Corporation CMS Energy
Corporation    FPL Group, Inc.    SCANA Corporation Consolidated Edison, Inc.   
Integrys Energy Group, Inc.    Sempra Energy Constellation Energy Group, Inc.   
Nicor Inc.    TECO Energy, Inc. Dominion Resources, Inc.    NiSource Inc.    The
AES Corporation DTE Energy Company    PG&E Corporation    The Southern Company
Duke Energy Corporation    Pepco Holdings, Inc.    Wisconsin Energy Corporation
Dynegy Inc.    Pinnacle West Capital Corp.    Xcel Energy Inc. Edison
International      

Each award payable to the named executive officers provides a number of AmeriGas
Partners common units or UGI shares equal to the number of performance units
earned. After the Committee has determined that the conditions for payment have
been satisfied, management of the General Partner or UGI, as the case may be,
has the authority to provide for a cash payment to the named executives in lieu
of up to 35 percent of the common units or shares payable. The cash payment is
based on the value of the securities at the end of the performance period and is
designed to meet minimum statutory tax withholding requirements. In the event
that UGI executives earn shares in excess of the target award, the value of the
above target shares is paid entirely in cash.

The minimum award, equivalent to 50 percent of the number of performance units,
will be payable if the TUR or TSR rank is at the 40th percentile of the peer
group or S&P Utilities Index companies, as applicable. The target award,
equivalent to 100 percent of the number of performance units, will be payable if
the TUR or TSR rank is at the 50th percentile. The maximum award, equivalent to
200 percent of the number of performance units, will be payable if the TUR or
TSR rank is the highest of all peer group or S&P Utilities Index companies, as
applicable.

All performance units have partnership distribution or dividend equivalent
rights, as applicable. A distribution equivalent is an amount determined by
multiplying the number of performance units credited to a

 

18



--------------------------------------------------------------------------------

recipient’s account by the per-unit cash distribution, or the per-unit fair
market value of any non-cash distribution, paid by AmeriGas Partners during the
performance period on its common units on a distribution payment date. Accrued
distribution and dividend (in the case of UGI performance units) equivalents are
payable on the number of common units or common shares payable, if any, at the
end of the performance period and are paid in cash.

Long-Term Compensation — Payout of Performance Units for 2006-2008 Period.
During Fiscal 2009, we paid out awards to those executives who received
performance units in fiscal year 2006 for the period from January 1, 2006 to
December 31, 2008. For that period, the General Partner’s TUR ranked 5th
relative to its peer group of 19 other partnerships, placing the General Partner
at the 79th percentile ranking, resulting in a 156.6 percent payout of the
target award. UGI’s TSR ranked 9th relative to the 28 other companies in the S&P
500 Utilities Index, placing UGI just above the 71st percentile ranking,
resulting in a 144 percent payout of the target award. The award criteria for
AmeriGas Partners’ common units and UGI’s common stock during that period was
the same as those for the performance units granted for 2009-2011, described
above. As a result of the foregoing, the payouts on performance unit awards were
as follows:

 

Name

   Performance
Unit Payout    Performance
Unit Payout
Value (1) ($)

E. V. N. Bissell

   18,792    663,076

J. E. Sheridan

   3,915    138,141

L. R. Greenberg

   72,000    1,916,010

J. L. Walsh

   36,000    958,005

R. H. Knauss

   10,800    287,402

 

(1) Includes distribution equivalent or dividend equivalent payout.

Perquisites. We provide limited perquisite opportunities to our executive
officers. We provide reimbursement for tax preparation services on an after-tax
basis, certain health maintenance services and limited spousal travel. The
aggregate cost of perquisites for all named executive officers in Fiscal 2009
was less than $30,000. In Fiscal 2009, we reviewed with Towers Perrin our
policies on reimbursing executives for the taxes payable on certain perquisites.
As a result, we decided to discontinue providing executives with tax
reimbursements on perquisites.

Other Benefits. Our named executive officers participate in various retirement,
deferred compensation and severance plans which are described in greater detail
in the “Ongoing Plans and Post-Employment Agreements” section of this
Compensation Discussion and Analysis. We also provide employees, including the
named executive officers, with a variety of other benefits, including medical
and dental benefits, disability benefits, life insurance, and paid holidays and
vacations. These benefits generally are available to all of our full-time
employees.

Ongoing Plans and Post-Employment Agreements

We have several plans and agreements (described below) that enable our named
executive officers to accrue retirement benefits as the executives continue to
work for us, provide severance benefits upon certain types of termination of
employment events or provide other forms of deferred compensation.

AmeriGas Propane, Inc. Savings Plan (the “AmeriGas Propane Savings Plan”). This
plan is a tax-qualified defined contribution plan for General Partner employees.
Under the plan, an employee may contribute, subject to Code limitations (which,
among other things, limited annual contributions in 2009 to $16,500), up to
50 percent of his or her compensation on a pre-tax basis, and the General
Partner provides a matching contribution equal to 100 percent of the first
5 percent of compensation contributed in any pay period. Amounts credited to an
employee’s account in the plan may be invested among a number of funds,
including a UGI stock fund. Messrs. Bissell and Sheridan are eligible to
participate in the AmeriGas Propane Savings Plan.

 

19



--------------------------------------------------------------------------------

UGI Utilities, Inc. Savings Plan (the “UGI Savings Plan”). This plan is a
tax-qualified defined contribution plan available to, among others, employees of
UGI. Under the plan, an employee may contribute, subject to Code limitations
(which, among other things, limited annual contributions in 2009 to $16,500), up
to a maximum of 50 percent of his or her eligible compensation on a pre-tax
basis and up to 20 percent of his or her eligible compensation on an after-tax
basis. The combined maximum of pre-tax and after-tax contributions is 50 percent
of his or her eligible compensation. UGI provides matching contributions
targeted at 50 percent of the first 3 percent of eligible compensation
contributed by the employee in any pay period, and 25 percent of the next
3 percent. Like the AmeriGas Propane Savings Plan, participants in the UGI
Savings Plan may invest amounts credited to their account among a number of
funds, including a UGI stock fund. Messrs. Greenberg, Walsh and Knauss are
eligible to participate in the UGI Savings Plan.

Retirement Income Plan for Employees of UGI Utilities, Inc. (the “UGI Pension
Plan”). This plan is a tax-qualified defined benefit plan available to, among
others, employees of UGI and certain of its subsidiaries, but not including the
General Partner. The UGI Pension Plan was closed to new participants as of
January 1, 2009. The UGI Pension Plan provides an annual retirement benefit
based on an employee’s earnings and years of service, subject to maximum benefit
limitations. Messrs. Greenberg, Walsh and Knauss are eligible to participate in
the UGI Pension Plan. Mr. Bissell has a vested benefit in the UGI Pension Plan,
but he no longer participates. See the “Pension Benefits Table — Fiscal 2009”
and accompanying narrative for additional information.

UGI Corporation Supplemental Executive Retirement Plan. This plan is a
nonqualified defined benefit plan that provides retirement benefits that would
otherwise be provided under the UGI Pension Plan, but are restricted from being
paid from the UGI Pension Plan by Code limits. The plan also provides additional
benefits in the event of certain terminations of employment covered by a change
in control agreement. Messrs. Greenberg, Walsh and Knauss participate in the UGI
Corporation Supplemental Executive Retirement Plan. See the “Pension Benefits
Table — Fiscal 2009” and accompanying narrative for additional information.

AmeriGas Propane, Inc. Supplemental Executive Retirement Plan. The General
Partner maintains a supplemental executive retirement plan, which is a
nonqualified deferred compensation plan for highly compensated employees of the
General Partner. Under the plan, the General Partner credits to each
participant’s account 5 percent of the compensation below the Code compensation
limits and 10 percent of excess compensation. In addition, if any portion of the
General Partner’s matching contribution under the AmeriGas Propane, Inc. Savings
Plan is forfeited due to nondiscrimination requirements under the Code, the
forfeited amount, adjusted for earnings and losses on the amount, will be
credited to a participant’s account. Participants direct the investment of the
amounts in their accounts among a number of mutual funds. Messrs. Bissell and
Sheridan participate in the AmeriGas Propane, Inc. Supplemental Executive
Retirement Plan. See the “Nonqualified Deferred Compensation Table — Fiscal
2009” and accompanying narrative for additional information.

UGI Corporation Supplemental Savings Plan. This plan is a nonqualified deferred
compensation plan that provides benefits that would be provided under the
qualified UGI Savings Plan in the absence of Code limitations. The Supplemental
Savings Plan is intended to pay an amount substantially equal to the difference
between the UGI matching contribution that would have been made under the
qualified UGI Savings Plan if the Code limitations were not in effect. At the
end of each plan year, a participant’s account is credited with earnings equal
to the weighted average return based 60 percent on the total return of the
Standard & Poor’s 500 Index and 40 percent on the Barclays Capital U.S.
Aggregate Bond Index. The plan also provides additional benefits in the event of
certain terminations of employment covered by a change in control agreement.
Messrs. Greenberg, Walsh and Knauss are each eligible to participate in the UGI
Corporation Supplemental Savings Plan.

AmeriGas Propane, Inc. Nonqualified Deferred Compensation Plan. The General
Partner maintains a nonqualified deferred compensation plan under which
participants may defer up to $10,000 of their annual compensation. Deferral
elections are made annually by eligible participants in respect of compensation
to be earned for the following year. Participants may direct the investment of
deferred amounts into a number of

 

20



--------------------------------------------------------------------------------

mutual funds. Payment of amounts accrued for the account of a participant
generally is made following the participant’s termination of employment.
Messrs. Bissell and Sheridan are eligible to participate in the AmeriGas
Propane, Inc. Nonqualified Deferred Compensation Plan. See the “Nonqualified
Deferred Compensation Table — Fiscal 2009” and accompanying narrative for
additional information.

UGI Corporation 2009 Deferral Plan. This plan was effective as of January 1,
2009 and provides deferral options that comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, related to
(i) all stock units granted to the UGI’s non-employee Directors, (ii) benefits
payable under the UGI Corporation Supplemental Executive Retirement Plan and
(iii) benefits payable under the AmeriGas Propane, Inc. Supplemental Executive
Retirement Plan. If an eligible employee decided prior to December 31, 2008 to
defer payment, the employee could elect to receive future benefits after
separation from service as (i) a lump sum payment, (ii) annual installment
payments over a period between two and ten years or (iii) one to five retirement
distribution accounts to be paid in a lump sum in the year specified by the
individual. Deferred benefits, other than stock units, will be deemed to be
invested in investment funds selected by the plan participant from among a list
of available funds. Stock units will be credited with dividend equivalents which
will be converted annually to additional stock units. Messrs. Bissell, Sheridan,
Greenberg, Walsh and Knauss elected to defer benefits under this plan. The plan
also provides newly eligible participants with a deferral election that must be
acted upon promptly.

Severance Pay Plans for Senior Executive Employees. The General Partner and UGI
each maintain a severance pay plan that provides severance compensation to
certain senior level employees. The plans are designed to alleviate the
financial hardships that may be experienced by executive employee participants
whose employment is terminated without just cause, other than in the event of
death or disability. The General Partner plan covers Messrs. Bissell and
Sheridan and the UGI plan covers Messrs. Greenberg, Walsh and Knauss. See
“Potential Payments Upon Termination of Employment or Change in Control” below
for further information regarding the severance plans.

Change in Control Agreements. The General Partner has change in control
agreements with Messrs. Bissell and Sheridan, and UGI has change in control
agreements with Messrs. Greenberg, Walsh and Knauss. The change in control
agreements are designed to reinforce and encourage the continued attention and
dedication of the executives without distraction in the face of potentially
disturbing circumstances arising from the possibility of a change in control and
to serve as an incentive to their continued employment with us. The agreements
provide for payments and other benefits if we terminate an executive’s
employment without cause or if the executive terminates employment for “good
reason” within two years following a change in control of UGI (and, in the case
of Messrs. Bissell and Sheridan, the General Partner or AmeriGas Partners). The
agreements also provide that if change in control payments exceed certain
threshold amounts, we or UGI, as the case may be, will make additional payments
to reimburse the executives for excise and related taxes imposed under the Code.
See “Potential Payments Upon Termination of Employment or Change in Control” for
further information regarding the change in control agreements.

Equity Ownership Guidelines

We seek to align executives’ interests with shareholder interests through our
equity ownership guidelines. We believe that by encouraging our executives to
maintain a meaningful equity interest in AmeriGas Partners or, if applicable,
UGI, we will enhance the link between our executives and unitholders or
shareholders. Under our guidelines, an executive must meet 10 percent of the
ownership requirement within one year from the date of employment and must use
10 percent of his annual bonus award to purchase Partnership common units or UGI
stock (or, in the case of Messrs. Greenberg, Walsh and Knauss, UGI stock) until
his equity ownership requirement is met. In addition, the guidelines require
that 50 percent of the net proceeds from a “cashless exercise” of UGI stock
options be used to purchase equity until the ownership requirement is met. Up to
20 percent of the ownership requirement may be satisfied through holdings of UGI
common stock in the executive’s account in the relevant savings plan.

 

21



--------------------------------------------------------------------------------

Messrs. Bissell and Sheridan are each permitted to satisfy their requirements
through ownership of AmeriGas Partners common units, UGI common stock, or a
combination of AmeriGas Partners common units and UGI common stock, with each
AmeriGas Partners common unit equivalent to 1.5 shares of UGI common stock. In
Fiscal 2009, the stock ownership guidelines were revised to permit any UGI
executive, who was formerly employed by the General Partner, to satisfy up to 50
percent of his or her stock ownership requirement with AmeriGas Partners common
units. For purposes of satisfying the stock ownership guideline, each AmeriGas
Partners common unit is equivalent to 1.5 shares of UGI common stock.

The following table provides information regarding our equity ownership
guidelines for, and the number of shares held at September 30, 2009, by our
named executive officers:

 

Name

   Required Ownership
of AmeriGas
Partners Common
Units or UGI
Corporation
Common Stock    Number of AmeriGas
Partners Common
Units Held at
9/30/2009 (1)    Number of Shares
of UGI Corporation
Stock Held at
9/30/2009 (1)

E. V. N. Bissell

   60,000    50,359    68,197

J. E. Sheridan

   8,000    14,047    901

L. R. Greenberg

   250,000    9,000    400,712

J. L. Walsh

   100,000    7,000    87,313

R. H. Knauss

   20,000    14,108    26,412

 

(1) All officers are in compliance with the stock ownership guidelines, which
require the accumulation of shares or shares and common units over time.

Stock Option Grant Practices

The Committees approve annual stock option grants to executive officers in the
last calendar quarter of each year, effective the following January 1. The
exercise price per share of the options is equal to the closing share price of
UGI common stock on the last trading day of December. A grant to a new employee
is generally effective on the later of the date the employee commences
employment with us or the date the Committee authorizes the grant. In either
case the exercise price is equal to the closing price per share of UGI common
stock on the effective date of grant. From time to time, management recommends
stock option grants for non-executive employees, and the grants, if approved by
the Committee, are effective on the date of Committee action and have an
exercise price equal to the closing price per share of UGI common stock on the
date of grant. We believe that our stock option grant practices are appropriate
and effectively eliminate any question regarding “timing” of grants in
anticipation of material events.

Role of Executive Officers in Determining Executive Compensation

In connection with Fiscal 2009 compensation, Messrs. Bissell, Greenberg and
Walsh, aided by our human resources personnel, provided statistical data and
recommendations to the Compensation/Pension Committee (and Mr. Greenberg to
UGI’s Compensation and Management Development Committee) to assist each
Committee in determining compensation levels. Messrs. Bissell, Greenberg and
Walsh did not make recommendations as to their own respective compensation and
each was excused from the Committee meeting when his compensation was discussed
by the Committee. While the Committees utilized this information, and valued the
observations of Messrs. Bissell, Greenberg and Walsh with regard to other
executive officers, the ultimate decisions regarding executive compensation were
made by the independent members of the appropriate Board of Directors following
Committee recommendations.

Fiscal 2010 Compensation

In response to the challenging global and domestic economy and period of
evolving market dynamics, we determined that executive officers would not
receive base salary increases (except in the case of promotions) for fiscal year
2010. We expect that this decision will be maintained throughout fiscal year
2010.

 

22



--------------------------------------------------------------------------------

Summary Compensation Table

The following tables, narrative and footnotes provide information regarding the
compensation of our Chief Executive Officer, Chief Financial Officer, and our 3
other most highly compensated executive officers for the fiscal years shown.

Summary Compensation Table — Fiscal 2009

 

Name and Principal Position

(a)

  Fiscal
Year
(b)   Salary
($)
(c)   Bonus
($)
(d)   Stock
Awards
($)
(1)
(e)   Option
Awards
($)
(1)
(f)   Non-Equity
Incentive
Plan
Compensation
($)
(2)
(g)   Change in Pension
Value and
Nonqualified
Deferred
Compensation
Earnings
($)
(3)
(h)   All Other
Compensation
($)
(4)
(i)   Total
($)
(5)
(j)                                                                            
                                                                   

E. V. N. Bissell

  2009   487,820   0   887,987   304,500   450,800   5,943   97,151   2,234,201

President and Chief

Executive Officer

  2008   442,000   0   669,566   625,745   252,960   376   70,200   2,060,847  
2007   425,770   0   409,923   395,188   415,740   16,856   84,401   1,747,878

J. E. Sheridan

  2009   301,369   0   176,050   90,107   173,855   0   50,548   791,929

Vice President

  2008   280,646   0   104,427   95,108   96,393   0   40,396   616,970

Finance and Chief

Financial Officer

  2007   268,660   0   73,592   68,230   157,365   862   44,531   613,240

L. R. Greenberg

  2009   1,067,975   0   3,365,010   1,218,000   1,591,643   2,640,022   65,416
  9,948,066

Chairman

  2008   1,026,300   0   617,329   1,524,000   964,722   945,498   81,405  
5,159,254   2007   966,885   0   870,627   1,601,600   944,748   1,988,689  
95,560   6,468,109

J. L. Walsh

  2009   648,202   0   1,343,522   592,037   821,800   330,768   25,979  
3,762,308

Vice Chairman

  2008   616,933   0   188,035   656,050   493,383   147,550   24,494  
2,126,445   2007   588,016   0   857,590   588,650   488,818   159,195   19,625
  2,701,894

R. H. Knauss

  2009   340,146   0   858,451   203,000   329,841   455,185   13,594  
2,200,217

Vice President and

General Counsel

  2008   314,619   0   82,493   439,746   177,698   262,102   10,521   1,287,179
  2007   291,720   0   132,331   205,080   171,181   242,625   10,922  
1,053,859

 

(1) The amounts shown in columns (e) and (f) above represent the fair value of
awards of performance units, stock units and stock options, as the case may be,
recognized for financial statement reporting purposes by the Partnership or,
with respect to Messrs. Greenberg, Walsh and Knauss, UGI. Accordingly, these
figures include amounts from awards granted in and prior to the fiscal year
indicated. The Fiscal 2008 stock award amounts shown for Messrs. Greenberg,
Walsh and Knauss in column (e) were reduced by the previously accrued value of
performance unit awards which expired without payment. The assumptions used in
the calculation of the amounts shown are included in Note 2 and Note 12 to our
Consolidated Financial Statements for Fiscal 2009 and in Exhibit No. 99 to this
Report. It is difficult to make comparisons among named executive officers
because retirement eligibility influences accounting expense. See the Grants of
Plan-Based Awards Table — Fiscal 2009 for information on awards of performance
units, UGI stock units and UGI stock options made in Fiscal 2009.

(2) The amounts shown in this column represent payments made under the
applicable performance-based annual bonus plan.

(3)

The amounts shown in column (h) of the Summary Compensation Table — Fiscal 2009
reflect (i) for Messrs. Bissell, Greenberg, Walsh and Knauss, the change from
September 30, 2008 to September 30, 2009 in the actuarial present value of the
named executive officer’s accumulated benefit under UGI’s defined benefit and
actuarial pension plans, including the UGI Corporation Supplemental Executive
Retirement Plan, and (ii) the above-market portion of earnings, if any, on
nonqualified deferred compensation accounts. The change in pension value from
year to year as reported in this column is subject to market volatility and may
not represent the value that a named executive officer will actually accrue
under the UGI pension plans during any given year. Mr. Bissell has a vested
annual benefit of approximately $3,300 under UGI’s defined benefit pension plan,
based on prior credited service. Mr. Bissell is not a current participant

 

23



--------------------------------------------------------------------------------

 

in that plan or in the UGI Corporation Supplemental Executive Retirement Plan.
Mr. Sheridan is not eligible to participate in the UGI pension plan. The
material terms of the pension plans and deferred compensation plans are
described in the Pension Benefits Table — Fiscal 2009 and the Nonqualified
Deferred Compensation Table — Fiscal 2009, and the related narratives to each.
Earnings on deferred compensation are considered above-market to the extent that
the rate of interest exceeds 120 percent of the applicable federal long-term
rate. For purposes of the Summary Compensation Table — Fiscal 2009, the market
rate on deferred compensation most analogous to the rate at the time the
interest rate is set under the UGI plan for Fiscal 2009 was 5.35 percent, which
is 120 percent of the federal long-term rate for December 2008.
Messrs. Bissell’s and Sheridan’s earnings on deferred compensation are
market-based, calculated by reference to externally managed mutual funds. In
Fiscal 2009, there were no above-market earnings on deferred compensation. The
amounts included in column (h) of the Summary Compensation Table — Fiscal 2009
are itemized below.

 

Name

   Change in
Pension
Value    Above-Market
Earnings on
Deferred Compensation

E. V. N. Bissell

   $ 5,943    $ 0

J. E. Sheridan

   $ 0    $ 0

L. R. Greenberg

   $ 2,640,022    $ 0

J. L. Walsh

   $ 330,768    $ 0

R. H. Knauss

   $ 455,185    $ 0

 

(4) The table below shows the components of the amounts included for each named
executive officer under the “All Other Compensation” column in the Summary
Compensation Table — Fiscal 2009. Other than as set forth below, the named
executive officers did not receive perquisites with an aggregate value of
$10,000 or more.

 

Name

  Employer
Contribution to
401(k)
Savings
Plan   Employer
Contribution to
AmeriGas
Supplemental
Executive
Retirement Plan/UGI
Supplemental Savings
Plan   Tax
Reimbursement   Perquisites   Total

E. V. N. Bissell

  $ 12,539   $ 82,362   $ 2,250   $ 0   $ 97,151

J. E. Sheridan

  $ 12,276   $ 36,022   $ 2,250   $ 0   $ 50,548

L. R. Greenberg (a)

  $ 5,513   $ 39,848   $ 5,813   $ 14,242   $ 65,416

J. L. Walsh

  $ 5,513   $ 19,975   $ 491   $ 0   $ 25,979

R. H. Knauss

  $ 5,305   $ 6,039   $ 2,250   $ 0   $ 13,594

 

  (a) The perquisites shown for Mr. Greenberg include spousal travel expenses
when attending industry-related events where it is customary that officers
attend with their spouses, tax preparation fees and occasional use of UGI’s
tickets for sporting events for personal rather than business purposes. The
incremental cost to UGI for these benefits are based on the actual costs or
charges incurred by UGI for the benefits and are included in the totals above.

 

(5) The compensation reported for Messrs. Greenberg, Walsh and Knauss is paid by
UGI. For Fiscal 2009, UGI charged the Partnership 38 percent of the total
compensation expense, other than the change in pension value, for
Messrs. Greenberg, Walsh and Knauss.

 

24



--------------------------------------------------------------------------------

Grants of Plan-Based Awards in Fiscal Year 2009

The following table and footnotes provide information regarding equity and
non-equity plan grants to the named executive officers in Fiscal 2009.

Grants of Plan-Based Awards Table — Fiscal 2009

 

Name

(a)

  Grant
Date
(b)   Board
Action
Date
(c)   Estimated Possible Payouts
Under Non-Equity Incentive
Plan Awards (1)   Estimated Future Payouts
Under Equity Incentive
Plan Awards (2)   All
Other
Stock
Awards:
Number of
Shares of
Stock or
Units (#)
(j)   All
Other
Option
Awards:
Number of
Securities
Underlying
Options (#)
(3)
(k)   Exercise
or Base
Price of
Option
Awards
($/Sh)
(l)   Grant Date
Fair Value
of
Stock and
Option
Awards
(m)       Threshold
($)
(d)   Target
($)
(e)   Maximum
($)
(f)   Threshold
(#)
(g)   Target
(#)
(h)   Maximum
(#)
(i)        

E. V. N. Bissell

  10/1/08   11/20/08   188,160   392,000   784,000                 1/1/09  
11/20/08               0   75,000   24.42   304,500   1/1/09   11/20/08        
10,000   20,000   40,000         643,400

J. E. Sheridan

  10/1/08   11/20/08   72,565   151,178   302,356                 1/1/09  
11/20/08               0   21,000   24.42   85,260   1/1/09   11/20/08        
2,250   4,500   9,000         144,765

L. R. Greenberg

  10/1/08   11/21/08   640,500   1,067,500   2,135,000                 1/1/09  
11/21/08               0   300,000   24.42   1,218,000   1/1/09   11/21/08      
              1,957,200             35,000   70,000   140,000        

J. L. Walsh

  10/1/08   11/21/08   330,704   551,174   1,102,348                 1/1/09  
11/21/08               0   125,000   24.42   507,500   1/1/09   11/21/08        
14,000   28,000   56,000         782,880

R. H. Knauss

  10/1/08   11/21/08   132,733   221,221   442,442                 1/1/09  
11/21/08                 50,000   24.42   203,000   1/1/09   11/21/08        
5,000   10,000   20,000         279,600   1/1/09   11/21/08               12,000
      322,440

 

(1) The amounts shown under this heading relate to bonus opportunities under the
relevant company’s annual bonus plan for Fiscal 2009. See “Compensation
Discussion and Analysis” for a description of the annual bonus plans. Payments
for these awards have already been determined and are included in the Non-Equity
Incentive Plan Compensation column (column (g)) of the Summary Compensation
Table — Fiscal 2009. The threshold amount shown for Messrs. Bissell and Sheridan
is based on achievement of 83 percent of the financial goal with the resulting
amount reduced to the maximum extent provided for below-target achievement of
customer growth objectives. The threshold amount shown for Messrs. Greenberg,
Walsh and Knauss is based on achievement of 80 percent of the UGI financial
goal.

(2) The awards shown for Messrs. Bissell and Sheridan are performance units
under the 2000 AmeriGas Long-Term Incentive Plan, as described in “Compensation
Discussion and Analysis.” Performance units are forfeitable until the end of the
performance period in the event of termination of employment, with pro-rated
forfeitures in the case of termination of employment due to retirement, death or
disability. In the case of a change in control, outstanding performance units
and distribution equivalents will be paid in cash in an amount equal to the
greater of (i) the target award, or (ii) the award amount that would be paid as
if the performance period ended on the date of the change in control, based on
the Partnership’s achievement of the performance goal as of the date of the
change in control, as determined by the Compensation/Pension Committee.

The awards shown for Messrs. Greenberg, Walsh and Knauss are performance units
under the UGI Corporation 2004 Plan, as described in “Compensation Discussion
and Analysis.” Terms of these awards with respect to forfeitures and change in
control, as defined in the UGI Corporation 2004 Plan, are analogous to the terms
of the performance units granted under the 2000 AmeriGas Long-Term Incentive
Plan.

(3) Options are granted under the UGI Corporation 2004 Plan. Under this Plan,
the option exercise price is not less than 100 percent of the fair market value
of UGI’s Common Stock on the effective date of the grant, which is either the
date of the grant or a specified future date. The term of each option is
generally 10 years, which is the maximum allowable term. The options become
exercisable in three equal annual installments beginning on the first
anniversary of the grant date. All options are nontransferable and generally
exercisable only while the optionee is employed by the General Partner, UGI or
an affiliate, with exceptions for exercise following termination without cause,
retirement, disability and death. In the case of termination without cause, the
option will be exercisable only to the extent that it has vested as of the date
of termination of employment and the option will terminate upon the earlier of
the expiration date of the option or the expiration of the 13-month period
commencing on the date of termination of employment. If termination of
employment occurs due to retirement or disability, the option term is shortened
to the earlier of the third anniversary of the date of such termination of
employment, or the original expiration date, and vesting continues in accordance
with the original vesting schedule. In the event of death of the optionee while
an employee, the option will become fully vested and the option term will be
shortened to the earlier of the expiration of the 12-month period following the
optionee’s death, or the original expiration date. Options are subject to
adjustment in the event of recapitalizations, stock splits, mergers, and other
similar corporate transactions affecting UGI’s common stock.

 

25



--------------------------------------------------------------------------------

Outstanding Equity Awards at Year-End

The table below shows the outstanding equity awards as of September 30, 2009 for
each of the named executive officers:

Outstanding Equity Awards at Year-End Table — Fiscal 2009

 

    Option Awards   Stock Awards

Name

(a)

  Number of
Securities
Underlying
Unexercised
Options
(#)
Exercisable
(b)     Number of
Securities
Underlying
Options
(#) 
Unexercisable
(c)     Option
Exercise
Price
($)
(e)   Option
Expiration
Date
(f)   Number of
Shares or
Units of
Stock/
Partnership
Units
That
Have Not
Vested
(#)
(g)     Market
Value of
Shares or
Units of
Stock/
Partnership
Units
That
Have Not
Vested
($)
(h)   Equity
Incentive
Plan
Awards:
Number
of
Unearned
Shares,
Units  or
Other
Rights
That
Have Not
Vested
(#)
(i)     Equity
Incentive
Plan
Awards:
Market
or Payout
Value of
Unearned
Shares,
Units or
Other
Rights
That
Have Not
Vested
($)
(j)

E. V. N. Bissell

  21,667 (3)      20.48   12/31/2015   0      0   20,692 (11)    745,740  
46,666 (4)    23,334 (4)    27.28   12/31/2016       12,000 (12)    432,480  
21,666 (5)    43,334 (5)    27.25   12/31/2017       20,000 (13)    720,800    
75,000 (6)    24.42   12/31/2018        

J. E. Sheridan

  15,000 (14)      27.57   8/14/2015   0      0   3,990.6 (11)    143,821  
18,000 (3)      20.48   12/31/2015       2,500 (12)    90,100   12,000 (4)   
6,000 (4)    27.28   12/31/2016       4,500 (13)    162,180   5,666 (5)   
11,334 (5)    27.25   12/31/2017             21,000 (6)    24.42   12/31/2018  
     

L. R. Greenberg

  285,000 (1)      16.99   12/31/2013   0      0   109,680 (8)    2,748,581  
350,000 (2)      20.47   12/31/2014       70,000 (9)    1,754,200   250,000 (3) 
    20.48   12/31/2015       70,000 (10)    1,754,200   186,666 (4)    93,334
(4)    27.28   12/31/2016           100,000 (5)    200,000 (5)    27.25  
12/31/2017             300,000 (6)    24.42   12/31/2018        

J. L. Walsh

  270,000 (7)      22.92   3/31/2015   0      0   47,528 (8)    1,191,052  
65,000 (3)      20.48   12/31/2015       27,000 (9)    676,620   80,000 (4)   
40,000 (4)    27.28   12/31/2016       28,000 (10)    701,680   40,000 (5)   
80,000 (5)    27.25   12/31/2017             125,000 (6)    24.42   12/31/2018  
     

R. H. Knauss

  40,000 (2)      20.47   12/31/2014   12,000 (15)    300,720   16,452 (8)   
412,287   40,000 (3)      20.48   12/31/2015       9,000 (9)    225,540   30,000
(4)    15,000 (4)    27.28   12/31/2016       10,000 (10)    250,600   15,000
(5)    30,000 (5)    27.25   12/31/2017             50,000 (6)    24.42  
12/31/2018        

 

Note: Column (d) was intentionally omitted.

 

(1) These options were granted effective January 1, 2004 and were fully vested
on January 1, 2007.

(2) These options were granted effective January 1, 2005 and were fully vested
on January 1, 2008.

(3) These options were granted effective January 1, 2006 and were fully vested
on January 1, 2009.

(4)

These options were granted effective January 1, 2007. These options vest 331/ 3
percent on each anniversary of the grant date and will be fully vested on
January 1, 2010.

(5)

These options were granted effective January 1, 2008. These options vest 331/ 3
percent on each anniversary of the grant date and will be fully vested on
January 1, 2011.

(6)

These options were granted effective January 1, 2009. These options vest 331/ 3
percent on each anniversary of the grant date and will be fully vested on
January 1, 2012.

(7) These options were granted effective April 1, 2005 and were fully vested on
April 1, 2008.

(8)

The amount shown is an estimate based on a target award of performance units
effective January 1, 2007. The measurement period for the performance goal is
January 1, 2007 through December 31, 2009. The estimated number of performance
units which may be earned at the end of the performance period is based on the
company’s TSR for the

 

26



--------------------------------------------------------------------------------

 

period January 1, 2007 through September 30, 2009, relative to that of each of
the companies in the S&P Utilities Index as of the award date. As of
September 30, 2009, UGI’s TSR rating qualified for 182.8% leverage of the target
number of performance units originally granted. The actual number of performance
units and accompanying dividend equivalents earned may be higher (up to 200% of
the target award) or lower than the amount shown, based on TSR performance
through the end of the performance period. See “Compensation Discussion and
Analysis — Long-Term Compensation — Fiscal 2009 Equity Awards” for more
information on the TSR performance goal measurements.

(9) These performance units were awarded effective January 1, 2008. The
measurement period for the performance goal is January 1, 2008 through
December 31, 2010. The performance goal is the same as described in footnote
(8) above, but it is measured for a different three-year period. The performance
units will be payable, if at all, on January 1, 2011.

(10) These performance units were awarded effective January 1, 2009. The
measurement period for the performance goal is January 1, 2009 through
December 31, 2011. The performance goal is the same as described in footnote
(8) above, but it is measured for a different three-year period. The performance
units will be payable, if at all, on January 1, 2012.

(11) The amount shown is an estimate based on a target award of performance
units effective January 1, 2007. The measurement period for the performance goal
is January 1, 2007 through December 31, 2009. The estimated number of
performance units which may be earned at the end of the performance period is
based on AmeriGas Partners’ TUR for the period January 1, 2007 through
September 30, 2009, relative to that of each member of a peer group of publicly
traded master limited partnerships in the propane, pipeline and coal industries
as of the award date. As of September 30, 2009, AmeriGas Partners’ TUR ranking
qualified for 147.8% leverage of the target number of performance units
originally granted. The actual number of performance units and accompanying
distribution equivalents earned may be higher (up to 200% of the target award)
or lower than the amount shown, based on TUR performance through the end of the
performance period. See “Compensation Discussion and Analysis — Long-Term
Compensation — Fiscal 2009 Equity Awards” for more information on the TUR
performance goal measurements.

(12) These performance units were awarded effective January 1, 2008. The
measurement period for the performance goal is January 1, 2008 through
December 31, 2010. The performance goal is the same as described in footnote
(11) above, but it is measured for a different three-year period. The
performance units will be payable, if at all, on January 1, 2011.

(13) These performance units were awarded effective January 1, 2009. The
measurement period for the performance goal is January 1, 2009 through
December 31, 2011. The performance goal is the same as described in footnote
(11) above, but it is measured for a different three-year period. The
performance units will be payable, if at all, on January 1, 2012.

(14) These options were granted effective August 15, 2005 and were fully vested
on August 15, 2008.

(15) These stock units were granted effective January 1, 2009 and will fully
vest on January 1, 2012, or upon death, disability or retirement.

Option Exercises and Stock Vested Table — Fiscal 2009

The following table sets forth (1) the number of shares of UGI common stock
acquired by the named executive officers in Fiscal 2009 from the exercise of
stock options, (2) the value realized by those officers upon the exercise of
stock options based on the difference between the market price for UGI’s common
stock on the date of exercise and the exercise price for the options, (3) for
Messrs. Greenberg, Walsh and Knauss, the number of UGI performance units
previously granted that vested in Fiscal 2009, (4) for Messrs. Bissell and
Sheridan, the number of AmeriGas performance units previously granted that
vested in Fiscal 2009, and (5) the value realized by those officers upon the
vesting of such units based on the average of the high and low sales prices for
AmeriGas Partners common units on the New York Stock Exchange (“NYSE”), or, for
Messrs. Greenberg, Walsh and Knauss, the closing price on the NYSE for shares of
UGI common stock, on the vesting date.

 

     Option Awards    Stock/Unit Awards

Name

(a)

   Number
of Shares
Acquired  on
Exercise
(#)
(b)    Value Realized
on Exercise
($)
(c)    Number
of Shares/Units
Acquired  on
Vesting
(#)
(d)    Value Realized
on Vesting
($)
(e)

E. V. N. Bissell

   0    0    18,792    522,324

J. E. Sheridan

   0    0    3,915    108,817

L. R. Greenberg

   200,000    2,347,340    72,000    1,758,240

J. L. Walsh

   0    0    36,000    879,120

R. H. Knauss

   0    0    10,800    263,736

 

27



--------------------------------------------------------------------------------

Retirement Benefits

The following table shows the number of years of credited service for the named
executive officers under the UGI Utilities, Inc. Retirement Income Plan (which
we refer to below as the “UGI Utilities Retirement Plan”) and the UGI
Corporation Supplemental Executive Retirement Plan (which we refer to below as
the “UGI SERP”) and the actuarial present value of accumulated benefits under
those plans as of September 30, 2009 and any payments made to the named
executive officers in Fiscal 2009 under those plans.

Pension Benefits Table — Fiscal 2009

 

Name (1)

(a)

  

Plan Name

(b)

   Number of
Years  Credited
Service
(#)
(c)    Present Value  of
Accumulated
Benefit
($)
(d)    Payments
During Last
Fiscal Year
($)
(e)

E. V. N. Bissell (2)

   UGI Utilities Retirement Plan    6    $ 29,057    0

L. R. Greenberg

   UGI SERP    29    $ 12,668,816    0   

UGI Utilities Retirement Plan

   29    $ 1,241,892    0

J. L. Walsh

   UGI SERP    4.5    $ 701,838    0   

UGI Utilities Retirement Plan

   4.5    $ 135,664    0

R. H. Knauss

   UGI SERP    22    $ 935,603    0   

UGI Utilities Retirement Plan

   22    $ 614,372    0

 

(1) Mr. Sheridan does not participate in any defined benefit pension plan.

(2) Mr. Bissell has a vested annual benefit of approximately $3,300 under the
UGI Utilities Retirement Plan based on prior credited service. He is not a
current participant in that Plan.

UGI participates in the UGI Utilities Retirement Plan, a qualified defined
benefit retirement plan (“Pension Plan”) to provide retirement income to its
employees. The Pension Plan pays benefits based upon final average earnings,
consisting of base salary or wages and annual bonuses, and years of credited
service. Benefits vest after the participant completes 5 years of vesting
service.

The Pension Plan provides normal annual retirement benefits at age 65, unreduced
early retirement benefits at age 62 with 10 years of service, and reduced, but
subsidized, early retirement benefits at age 55 with 10 years of service.
Employees terminating employment prior to early retirement eligibility are
eligible to receive a benefit under the plan formula commencing at age 65 or an
unsubsidized benefit as early as age 55, provided they had 10 years of service
at termination. Employees who have attained age 50 with 15 years of service and
are involuntarily terminated by UGI prior to age 55 are also eligible for
subsidized early retirement benefits, beginning at age 55. The Pension Plan’s
normal retirement benefit formula is (A) — (B) and is shown below:

 

(A)(1) =

   (1.9% of final five-year average earnings) multiplied by (years of credited
service)

minus

  

(B) =

   (1% of the estimated primary Social Security benefit) multiplied by (years of
credited service at termination date up to 35 years).

 

(1) (A) may not exceed 60% of the average monthly earnings for the highest
consecutive 12-month period during an employee’s last 120 consecutive months of
employment.

The amount of the benefit produced by the formula will be reduced by an early
retirement factor based on the employee’s actual age in years and months as of
his early retirement date. The reduction factors range from 65 percent at age 55
to 100 percent (no reduction) at age 62.

 

28



--------------------------------------------------------------------------------

The normal form of benefit under the Pension Plan for a married employee is a
50 percent joint and survivor lifetime annuity. Regardless of marital status, a
participant may choose from a number of lifetime annuity payments. Lump sum
payments are not permitted unless the present value of the lump sum benefit is
$5,000 or less.

The Pension Plan is subject to qualified-plan Code limits on the amount of
annual benefit that may be paid, and on the amount of compensation that may be
taken into account in calculating retirement benefits under the plan. For 2009,
the limit on the compensation that may be used is $245,000 and the limit on
annual benefits payable for an employee retiring at age 65 in 2009 is $195,000.
Benefits in excess of those permitted under the statutory limits are paid to
certain employees under the UGI Corporation Supplemental Executive Retirement
Plan, described below.

Messrs. Bissell, Greenberg and Knauss are eligible for early retirement benefits
under the Pension Plan.

UGI Corporation Supplemental Executive Retirement Plan

The UGI Corporation Supplemental Executive Retirement Plan (“UGI SERP”) is a
non-qualified defined benefit plan that provides retirement benefits that would
otherwise be provided under the Pension Plan for Pension Plan participants, but
are prohibited from being paid from the Pension Plan by Code limits. The benefit
paid by the UGI SERP is approximately equal to the difference between the
benefits provided under the Pension Plan and benefits that would have been
provided by the Pension Plan if not for the limitations of the Code. Benefits
vest after the participant completes 5 years of vesting service. The benefits
earned under the UGI SERP are payable in the form of a lump sum payment. Payment
is due within 60 days after termination of employment, except as required by
Section 409A of the Code. If payment is required to be delayed by Section 409A
of the Code, payment is made within 15 days after expiration of a six-month
postponement period following “separation from service” as defined in the Code.
Amounts due under the UGI SERP may be deferred in accordance with the UGI
Corporation 2009 Deferral Plan. See “Compensation Discussion and Analysis-UGI
Corporation 2009 Deferral Plan.”

Actuarial Assumptions Used to Determine Values in the Pension Benefits Table

The amounts shown in the Pension Benefits table are actuarial present values of
the benefits accumulated through September 30, 2009. An actuarial present value
is calculated by estimating expected future payments starting at an assumed
retirement age, weighting the estimated payments by the estimated probability of
surviving to each post-retirement age, and discounting the weighted payments at
an assumed discount rate to reflect the time value of money. The actuarial
present value represents an estimate of the amount which, if invested today at
the discount rate, would be sufficient on an average basis to provide estimated
future payments based on the current accumulated benefit. The assumed retirement
age for each named executive officer is age 62, which is the earliest age at
which the executive could retire without any benefit reduction due to age.
Actual benefit present values will vary from these estimates depending on many
factors, including an executive’s actual retirement age. The key assumptions
included in the calculations are as follows:

 

    

September 30, 2009

 

September 30, 2008

Discount rate for Pension Plan for all purposes and for UGI SERP, for
pre-commencement calculations

   5.50%   6.80%

UGI SERP lump sum rate

   3.60%   4.23%

Retirement age

   62   62

Post-retirement mortality for Pension Plan

   RP-2000, combined,
healthy table projected to
2015 using Scale AA
without collar adjustments   RP-2000, combined,
healthy table projected to
2015 using Scale AA
without collar adjustments

Post-retirement mortality for UGI SERP

   1994 GAR unisex   1994 GAR unisex

Pre-retirement mortality

   None   None

Termination and disability rates

   None   None

Form of payment for Pension Plan

   Single life annuity   Single life annuity

Form of payment for UGI SERP

   Lump sum   Lump sum

 

29



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation

The following table shows the contributions, earnings, withdrawals and account
balances for each of the named executive officers in the AmeriGas Propane, Inc.
Supplemental Executive Retirement Plan (“AmeriGas SERP”), the AmeriGas
Nonqualified Deferred Compensation Plan and the UGI Corporation Supplemental
Savings Plan.

Nonqualified Deferred Compensation Table — Fiscal 2009

 

Name

(a)

 

Plan Name

  Executive
Contributions
in  Last
Fiscal Year
($)
(b)     Employer
Contributions
in Last
Fiscal Year
($)
(c)     Aggregate
Earnings
in Last
Fiscal  Year
($)
(d)   Aggregate
Withdrawals/
Distributions
($)
(e)   Aggregate
Balance
at Last
Fiscal  Year
($)
(2)
(f)

E. V. N. Bissell

  AmeriGas SERP   0      82,362 (1)    26,967   0   698,133   AmeriGas
Non-Qualified Deferred Compensation Plan   9,149 (3)    0      1,806   0  
30,499

J. E. Sheridan

  AmeriGas SERP   0      36,022 (1)    9,579   0   120,742

L. R. Greenberg

  UGI Supplemental Savings Plan   0      39,847 (4)    0   0   516,970

J. L. Walsh

  UGI Supplemental Savings Plan   0      19,975 (4)    0   0   63,331

R. H. Knauss (5)

  UGI Supplemental Savings Plan   0      6,039 (4)    0   0   23,293   AmeriGas
SERP   0      0      3,778   0   145,594

 

(1) This amount represents the General Partner contribution to the named
executive officer under the AmeriGas SERP, which is also reported in the Summary
Compensation Table — Fiscal 2009 in the “All Other Compensation” column.

(2) The aggregate balances include the following aggregate amounts previously
reported in the Summary Compensation Table as compensation in prior years:
Mr. Bissell, $563,945; Mr. Sheridan, $93,960; Mr. Greenberg, $470,107;
Mr. Walsh, $51,637; and Mr. Knauss, $143,149.

(3) This amount is included in the amount reported in the Summary Compensation
Table — Fiscal 2009 in the “Salary” column.

(4) This amount is also reported in the Summary Compensation Table — Fiscal 2009
in the “All Other Compensation” column.

(5) Mr. Knauss participated in the AmeriGas SERP prior to transferring to UGI in
2003.

The AmeriGas Propane, Inc. Supplemental Executive Retirement Plan is a
nonqualified deferred compensation plan that is intended to provide retirement
benefits to certain AmeriGas executive officers. Under the plan, AmeriGas
credits to each participant’s account annually an amount equal to 5 percent of
the participant’s compensation (salary and annual bonus) up to the Code
compensation limit ($245,000 in 2009) and 10 percent of compensation in excess
of such limit. In addition, if any portion of the General Partner’s matching
contribution under the AmeriGas Propane, Inc. qualified 401(k) Savings Plan is
forfeited due to nondiscrimination requirements under the Code, the forfeited
amount, adjusted for earnings and losses on the amount, will be credited to a
participant’s account. Benefits vest on the fifth anniversary of a participant’s
employment commencement date. Participants direct the investment of their
account balances among a number of mutual funds, which are generally the same
funds available to participants in the AmeriGas 401(k) Savings Plan, other than
the UGI stock fund. Account balances are payable in a lump sum within 60 days
after termination of employment, except as required by Section 409A of the Code.
If payment is required to be delayed by Section 409A of the Code, payment is
made within 15 days after expiration of a six-month postponement period
following “separation from service” as defined in the Code. Amounts payable
under the

 

30



--------------------------------------------------------------------------------

AmeriGas SERP may be deferred in accordance with the UGI Corporation 2009
Deferral Plan. See “Compensation Discussion and Analysis-UGI Corporation 2009
Deferral Plan.”

The AmeriGas Propane, Inc. Nonqualified Deferred Compensation Plan is a
nonqualified deferred compensation plan that provides benefits to certain named
executive officers that would otherwise be provided under the AmeriGas 401(k)
Savings Plan. The plan is intended to permit participants to defer up to $10,000
of annual compensation that would generally not be eligible for contribution to
the AmeriGas 401(k) Savings Plan due to Code limitations and nondiscrimination
requirements. Participants may direct the investment of deferred amounts into a
number of funds. The funds available are the same funds available under the
AmeriGas 401(k) Savings Plan, other than the UGI stock fund. Account balances
are payable in a lump sum within 60 days after termination of employment, except
as required by Section 409A of the Code. If payment is required to be delayed by
Section 409A of the Code, payment is made within 15 days after expiration of a
six-month postponement period following “separation from service” as defined in
the Code.

The UGI Corporation Supplemental Savings Plan (“SSP”) is a nonqualified deferred
compensation plan that provides benefits to certain named executive officers
that would otherwise be provided under UGI’s qualified 401(k) Savings Plan in
the absence of Code limitations. Benefits vest after the participant completes
5 years of service. The SSP is intended to pay an amount substantially equal to
the difference between the UGI matching contribution that would have been made
under the 401(k) Savings Plan if the Code limitations were not in effect, and
the UGI match actually made under the 401(k) Savings Plan. The Code compensation
limits for 2007, 2008 and 2009 were $225,000, $230,000 and $245,000,
respectively. The Code contribution limit for 2008 was $46,000 and the limit for
2009 is $49,000. Under the SSP, the participant is credited with a UGI match on
compensation in excess of Code limits using the same formula applicable to
contributions to the UGI Corporation 401(k) Savings Plan, which is a match of
50 percent of the first 3 percent of eligible compensation, and a match of
25 percent on the next 3 percent, assuming that the employee contributed to the
401(k) Savings Plan the lesser of 6 percent of eligible compensation or the
maximum amount permissible under the Code. Amounts credited to the participant’s
account are credited with interest. The rate of interest currently in effect is
the rate produced by blending the annual return on the S&P 500 Index (60 percent
weighting) and the annual return on the Lehman Brothers Bond Index (40 percent
weighting). Account balances are payable in a lump sum within 60 days after
termination of employment, except as required by Section 409A of the Code. If
payment is required to be delayed by Section 409A of the Code, payment is made
within 15 days after expiration of a six-month postponement period following
“separation from service” as defined in the Code.

Potential Payments Upon Termination of Employment or Change in Control

Severance Pay Plan for Senior Executive Employees

Named Executive Officers Employed by the General Partner. The AmeriGas Propane,
Inc. Senior Executive Employee Severance Plan (the “AmeriGas Severance Plan”)
provides for payment to certain senior level employees of the General Partner,
including Messrs. Bissell and Sheridan, in the event their employment is
terminated without fault on their part. Specified benefits are payable to a
senior executive covered by the AmeriGas Severance Plan if the senior
executive’s employment is involuntarily terminated for any reason other than for
just cause or as a result of the senior executive’s death or disability. Under
the AmeriGas Severance Plan, “just cause” generally means (i) dismissal of an
executive due to misappropriation of funds, (ii) substance abuse or habitual
insobriety that adversely affects the executive’s ability to perform his or her
job, (iii) conviction of a crime involving moral turpitude, or (iv) gross
negligence in the performance of duties.

Except as provided herein, the AmeriGas Severance Plan provides for cash
payments equal to a participant’s compensation for a period of time ranging from
6 months to 18 months, depending on length of service (the “Continuation
Period”). In the case of Mr. Bissell, the Continuation Period ranges from
12 months to 24 months, depending on length of service. In addition, a
participant receives the cash equivalent of his target bonus under the Annual
Bonus Plan, pro-rated for the number of months served in the fiscal year.
However, if the termination

 

31



--------------------------------------------------------------------------------

occurs in the last 2 months of the fiscal year, we have discretion to determine
whether the participant will receive a pro-rated target bonus, or the actual
annual bonus which would have been paid after the end of the fiscal year,
provided that the weighting to be applied to the participant’s
business/financial goals under the Annual Bonus Plan will be deemed to be
100 percent, pro-rated for the number of months served. The levels of severance
payment were established based on competitive practice and are reviewed by
management and the Compensation/Pension Committee from time to time.

Under the AmeriGas Severance Plan, the participant also receives a payment equal
to the cost he would have incurred to continue medical and dental coverage under
the General Partner’s plans for the Continuation Period (less the amount the
participant would be required to contribute for such coverage if he were an
active employee). This amount includes a tax gross-up payment equal to
75 percent of the payment relating to medical and dental coverage. The AmeriGas
Severance Plan also provides for outplacement services for a period of 12 months
following a participant’s termination of employment. Participants are entitled
to receive reimbursement for tax preparation services for the final year of
employment. Provided that the participant is eligible to retire, all payments
under the AmeriGas Severance Plan may be reduced by an amount equal to the fair
market value of certain equity-based awards, other than stock options, payable
to the participant after the termination of employment.

In order to receive benefits under the AmeriGas Severance Plan, a participant is
required to execute a release which discharges the General Partner and its
affiliates from liability for any claims the senior executive may have against
any of them, other than claims for amounts or benefits due to the executive
under any plan, program or contract provided by or entered into with the General
Partner or its affiliates. Each senior executive is also required to ratify any
existing post-employment activities agreement (which restricts the senior
executive from competing with the Partnership and its affiliates following
termination of employment) and to cooperate in attending to matters pending at
the time of termination of employment.

Named Executive Officers Employed by UGI Corporation. The UGI Corporation Senior
Executive Employee Severance Plan (the “UGI Severance Plan”) provides for
payment to certain senior level employees of UGI, including Messrs. Greenberg,
Walsh and Knauss, in the event their employment is terminated without fault on
their part. Benefits are payable to a senior executive covered by the UGI
Severance Plan if the senior executive’s employment is involuntarily terminated
for any reason other than for just cause or as a result of the senior
executive’s death or disability. Under the UGI Severance Plan, “just cause”
generally means (i) dismissal of an executive due to misappropriation of funds,
(ii) substance abuse or habitual insobriety that adversely affects the
executive’s ability to perform his or her job, (iii) conviction of a crime
involving moral turpitude, or (iv) gross negligence in the performance of
duties.

Except as provided herein, the UGI Severance Plan provides for cash payments
equal to a participant’s compensation for a period of time ranging from 6 months
to 18 months, depending on length of service (the “Continuation Period”). In the
case of Mr. Greenberg, the Continuation Period is 30 months; for Mr. Walsh, the
Continuation Period ranges from 12 months to 24 months, depending on the length
of service. In addition, a participant receives the cash equivalent of his
target bonus under the Annual Bonus Plan, pro-rated for the number of months
served in the fiscal year prior to termination. However, if the termination
occurs in the last 2 months of the fiscal year, UGI has the discretion to
determine whether the participant will receive a pro-rated target bonus, or the
actual annual bonus which would have been paid after the end of the fiscal year,
assuming that the participant’s entire bonus was contingent on meeting the
applicable financial performance goal, pro-rated for the number of months
served. The levels of severance payment were established based on competitive
practice and are reviewed by management and the Compensation and Management
Development Committee from time to time.

Under the UGI Severance Plan, the participant also receives a payment equal to
the cost he would have incurred to continue medical and dental coverage under
UGI’s plans for the Continuation Period (less the amount the participant would
be required to contribute for such coverage if the participant were an active
employee).

 

32



--------------------------------------------------------------------------------

This amount includes a tax gross-up payment equal to 75 percent of the payment
relating to medical and dental coverage. The UGI Severance Plan also provides
for outplacement services for a period of 12 months following a participant’s
termination of employment. Participants are entitled to receive reimbursement
for tax preparation services for their final year of employment under the UGI
Severance Plan. Provided that the participant is eligible to retire, all
payments under the Severance Plan may be reduced by an amount equal to the fair
market value of certain equity-based awards, other than stock options, payable
to the participant after the termination of employment.

In order to receive benefits under the UGI Severance Plan, a participant is
required to execute a release which discharges UGI and its subsidiaries from
liability for any claims the senior executive may have against any of them,
other than claims for amounts or benefits due to the executive under any plan,
program or contract provided by or entered into with UGI or its subsidiaries.
Each senior executive is also required to ratify any existing post-employment
activities agreement (which restricts the senior executive from competing with
UGI and its affiliates following termination of employment) and to cooperate in
attending to matters pending at the time of termination of employment.

Change in Control Arrangements

Named Executive Officers Employed by the General Partner. Messrs. Bissell and
Sheridan each have an agreement with the General Partner that provides benefits
in the event of a change in control. The agreements have a term of 3 years with
automatic one-year extensions beginning May 2011 unless in each case, prior to a
change in control, the General Partner terminates an agreement. In the absence
of a change in control or termination by the General Partner, each agreement
will terminate when, for any reason, the executive terminates his or her
employment with the General Partner. A change in control is generally deemed to
occur in the following instances:

 

  •  

any person (other than certain persons or entities affiliated with UGI),
together with all affiliates and associates of such person, acquires securities
representing 20 percent or more of either (i) the then outstanding shares of
common stock, or (ii) the combined voting power of UGI’s then outstanding voting
securities;

 

  •  

individuals, who at the beginning of any 24-month period constitute the UGI
Board of Directors (the “Incumbent Board”) and any new Director whose election
by the Board of Directors, or nomination for election by UGI’s shareholders, was
approved by a vote of at least a majority of the Incumbent Board, cease for any
reason to constitute a majority;

 

  •  

UGI is reorganized, merged or consolidated with or into, or sells all or
substantially all of its assets to, another corporation in a transaction in
which former shareholders of UGI do not own more than 50 percent of,
respectively, the outstanding common stock and the combined voting power of the
then outstanding voting securities of the surviving or acquiring corporation;

 

  •  

the General Partner, Partnership or Operating Partnership is reorganized, merged
or consolidated with or into, or sells all or substantially all of its assets
to, another entity in a transaction with respect to which all of the individuals
and entities who were owners of the General Partner’s voting securities or of
the outstanding units of the Partnership immediately prior to such transaction
do not, following such transaction, own more than 50 percent of, respectively,
the outstanding common stock and the combined voting power of the then
outstanding voting securities of the surviving or acquiring corporation, or if
the resulting entity is a partnership, the former unitholders do not own more
than 50 percent of the outstanding common units in substantially the same
proportion as their ownership immediately prior to the transaction;

 

  •  

UGI, the General Partner, the Partnership or the Operating Partnership is
liquidated or dissolved;

 

  •  

UGI fails to own more than 50 percent of the general partnership interests of
the Partnership or the Operating Partnership;

 

33



--------------------------------------------------------------------------------

  •  

UGI fails to own more than 50 percent of the outstanding shares of common stock
of the General Partner; or

 

  •  

AmeriGas Propane, Inc. is removed as the general partner of the Partnership or
the Operating Partnership.

The General Partner will provide Messrs. Bissell and Sheridan with cash benefits
(“Benefits”) if we terminate the executive’s employment without “cause” or if
the executive terminates employment for “good reason” at any time within 2 years
following a change in control of the General Partner, AmeriGas Partners or UGI.
“Cause” generally includes (i) misappropriation of funds, (ii) habitual
insobriety or substance abuse, (iii) conviction of a crime involving moral
turpitude, or (iv) gross negligence in the performance of duties, which gross
negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the General Partner. “Good reason”
generally includes a material diminution in authority, duties, responsibilities
or base compensation; a material breach by the General Partner of the terms of
the agreement; and substantial relocation requirements. If the events trigger a
payment following a change in control, the benefits payable to Messrs. Bissell
and Sheridan will be as specified under his change in control agreement unless
payments under the AmeriGas Severance Plan described above would be greater, in
which case Benefits would be provided under the AmeriGas Severance Plan.

Following a change in control, each of Messrs. Bissell and Sheridan may elect to
terminate his employment without loss of Benefits in certain situations,
including a material diminution in authority, duties, responsibilities or base
compensation; or excessive relocation requirements. Benefits under this
arrangement would be equal to 3 times Mr. Bissell’s base salary and annual bonus
and 2 times Mr. Sheridan’s base salary and annual bonus. Each named executive
officer would also receive the cash equivalent of his target bonus, prorated for
the number of months served in the fiscal year. In addition, Messrs. Bissell and
Sheridan are each entitled to receive a payment equal to the cost he would incur
if he enrolled in the General Partner’s medical and dental plans for 3 years in
the case of Mr. Bissell and 2 years in the case of Mr. Sheridan (in each case
less the amount he would be required to contribute for such coverage if he were
an active employee). This payment would include a tax gross-up payment equal to
75 percent of the total amount payable. Messrs. Bissell and Sheridan would also
receive their benefits under the AmeriGas Supplemental Executive Retirement Plan
calculated as if he had continued in employment for 3 years or 2 years,
respectively. In addition, outstanding performance units and distribution
equivalents will be paid in cash based on the fair market value of AmeriGas
Partners common units in an amount equal to the greater of (i) the target award
or (ii) the award amount that would have been paid if the measurement period
ended on the date of the change in control, as determined by the
Compensation/Pension Committee. For treatment of stock options, see “Grants of
Plan-Based Awards Table — Fiscal 2009.”

The Benefits are subject to a “conditional gross up” for excise and related
taxes in the event they would constitute “excess parachute payments,” as defined
in Section 280G of the Code. The General Partner will provide the tax gross-up
if the aggregate parachute value of Benefits is greater than 110 percent of the
maximum amount that may be paid under Section 280G of the Code without
imposition of an excise tax. If the parachute value does not exceed the
110 percent threshold, the Benefits for each of Messrs. Bissell and Sheridan
will be reduced to the extent necessary to avoid imposition of the excise tax on
“excess parachute payments.”

In order to receive benefits under his change in control agreement, each named
executive is required to execute a release which discharges the General Partner
and its affiliates from liability for any claims he may have against any of
them, other than claims for amounts or benefits due to the executive under any
plan, program or contract provided by or entered into with the General Partner
or its affiliates.

Named Executive Officers Employed By UGI Corporation. Messrs. Greenberg, Walsh
and Knauss each have an agreement with UGI which provides benefits in the event
of a change in control. The agreements have a term of 3 years with automatic
one-year extensions beginning May 2011, unless in each case, prior to a change
in control, UGI terminates an agreement. In the absence of a change in control
or termination by UGI, each

 

34



--------------------------------------------------------------------------------

agreement will terminate when, for any reason, the executive terminates his or
her employment with UGI. A change in control is generally deemed to occur in the
following instances:

 

  •  

any person (other than certain persons or entities affiliated with UGI),
together with all affiliates and associates of such person, acquires securities
representing 20 percent or more of either (i) the then outstanding shares of
common stock, or (ii) the combined voting power of UGI’s then outstanding voting
securities;

 

  •  

individuals, who at the beginning of any 24-month period constitute the UGI
Board of Directors (the “Incumbent Board”) and any new Director whose election
by the Board of Directors, or nomination for election by UGI’s shareholders, was
approved by a vote of at least a majority of the Incumbent Board, cease for any
reason to constitute a majority;

 

  •  

UGI is reorganized, merged or consolidated with or into, or sells all or
substantially all of its assets to, another corporation in a transaction in
which former shareholders of UGI do not own more than 50 percent of,
respectively, the outstanding common stock and the combined voting power of the
then outstanding voting securities of the surviving or acquiring corporation; or

 

  •  

UGI Corporation is liquidated or dissolved.

UGI will provide Messrs. Greenberg, Walsh and Knauss with cash benefits
(“Benefits”) if UGI terminates the executive’s employment without “cause” or if
the executive terminates employment for “good reason” at any time within 2 years
following a change in control of UGI. “Cause” generally includes
(i) misappropriation of funds, (ii) habitual insobriety or substance abuse,
(iii) conviction of a crime involving moral turpitude, or (iv) gross negligence
in the performance of duties, which gross negligence has had a material adverse
effect on the business, operations, assets, properties or financial condition of
UGI. “Good reason” generally includes material diminution in authority, duties,
responsibilities or base compensation; a material breach by UGI of the terms of
the agreement; and substantial relocation requirements. If the events trigger a
payment following a change in control, the Benefits payable to each of
Messrs. Greenberg, Walsh and Knauss will be as specified under his change in
control agreement unless payments under the UGI Severance Plan described above
would be greater, in which case Benefits would be provided under the UGI
Severance Plan.

Following a change in control, each of Messrs. Greenberg, Walsh and Knauss may
elect to terminate his employment without loss of Benefits in certain
situations, including a material diminution in authority, duties,
responsibilities or base compensation; or excessive relocation requirements.
Benefits under this arrangement would be equal to 3 times the executive
officer’s base salary and annual bonus. Each would also receive the cash
equivalent of his target bonus, prorated for the number of months served in the
fiscal year. In addition, Messrs. Greenberg, Walsh and Knauss are each entitled
to receive a payment equal to the cost he would incur if he enrolled in UGI’s
medical and dental plans for 3 years (less the amount he would be required to
contribute for such coverage if he were an active employee). This payment would
include a tax gross-up payment equal to 75 percent of the total amount payable.
Messrs. Greenberg, Walsh and Knauss would also have benefits under UGI’s
Supplemental Executive Retirement Plan calculated as if he had continued in
employment for 3 years. In addition, outstanding performance units, stock units
and dividend equivalents will be paid in cash based on the fair market value of
UGI’s common stock in an amount equal to the greater of (i) the target award or
(ii) the award amount that would have been paid if the performance unit
measurement period ended on the date of the change in control, as determined by
UGI’s Compensation and Management Development Committee. For treatment of stock
options, see “Grants of Plan-Based Awards Table — Fiscal 2009.”

The Benefits are subject to a “conditional gross up” for excise and related
taxes in the event they would constitute “excess parachute payments,” as defined
in Section 280G of Code. UGI will provide the tax gross-up if the aggregate
parachute value of Benefits is greater than 110 percent of the maximum amount
that may be paid under Section 280G of the Code without imposition of an excise
tax. If the parachute value does not exceed the 110 percent threshold, the
Benefits for each of Messrs. Greenberg, Walsh and Knauss will be reduced to the
extent necessary to avoid imposition of the excise tax on “excess parachute
payments.”

 

35



--------------------------------------------------------------------------------

In order to receive benefits under his change in control agreement, each of
Messrs. Greenberg, Walsh and Knauss is required to execute a release which
discharges UGI and its subsidiaries from liability for any claims the senior
executive may have against any of them, other than claims for amounts or
benefits due to the executive under any plan, program or contract provided by or
entered into with UGI or its subsidiaries.

Potential Payments Upon Termination or Change in Control Table — Fiscal 2009

The amounts shown in the table below assume that each named executive officer’s
termination was effective as of September 30, 2009 and are merely estimates of
the incremental amounts that would be paid out to the named executive officers
upon their termination. The actual amounts to be paid out can only be determined
at the time of such named executive officer’s termination of employment. The
amounts set forth in the table below do not include compensation to which each
named executive officer would be entitled without regard to his termination of
employment, including (i) base salary and short-term incentives that have been
earned but not yet paid or (ii) amounts that have been earned, but not yet paid,
under the terms of the plans listed under the “Pension Benefits Table — Fiscal
2009” and the “Nonqualified Deferred Compensation Table — Fiscal 2009.” There
are no incremental payments in the event of voluntary resignation, termination
for cause, disability or upon retirement.

 

Name & Triggering Event

  Severance
Pay     Equity
Awards
with
Accelerated
Vesting (3)   Nonqualified
Retirement
Benefits (4)   Welfare &
Other
Benefits (5)   Total

E. V. N. Bissell

         

Death

  $ 0      $ 1,510,888   $ 0   $ 0   $ 1,510,888

Involuntary Termination Without Cause

  $ 1,833,731 (1)    $ 0   $ 0   $ 63,221   $ 1,896,952

Termination Following Change in Control

  $ 3,038,000 (2)    $ 2,229,862   $ 227,850   $ 2,112,579   $ 7,608,291

J. E. Sheridan

         

Death

  $ 0      $ 310,686   $ 0   $ 0   $ 310,686

Involuntary Termination Without Cause

  $ 465,163 (1)    $ 0   $ 0   $ 40,199   $ 505,362

Termination Following Change in Control

  $ 1,058,246 (2)    $ 468,481   $ 99,430   $ 689,590   $ 2,315,747

L. R. Greenberg

         

Death

  $ 0      $ 5,993,474   $ 0   $ 0   $ 5,993,474

Involuntary Termination Without Cause

  $ 6,405,000 (1)    $ 0   $ 0   $ 55,579   $ 6,460,579

Termination Following Change in Control

  $ 7,472,500 (2)    $ 8,590,859   $ 4,567,093   $ 39,095   $ 20,669,547

J. L. Walsh

         

Death

  $ 0      $ 2,458,795   $ 0   $ 0   $ 2,458,795

Involuntary Termination Without Cause

  $ 1,999,939 (1)    $ 0   $ 0   $ 38,747   $ 2,038,686

Termination Following Change in Control

  $ 4,150,016 (2)    $ 3,481,043   $ 1,037,435   $ 3,523,445   $ 12,191,939

R. H. Knauss

         

Death

  $ 0      $ 1,147,721   $ 0   $ 0   $ 1,147,721

Involuntary Termination Without Cause

  $ 1,063,563 (1)    $ 0   $ 0   $ 33,971   $ 1,097,534

Termination Following Change in Control

  $ 1,905,904 (2)    $ 1,502,070   $ 920,678   $ 1,657,782   $ 5,986,434

 

(1) Amounts shown under “Severance Pay” in the case of involuntary termination
without cause are calculated under the terms of the UGI Severance Plan for
Messrs. Greenberg, Walsh and Knauss, and the AmeriGas Severance Plan for
Messrs. Bissell and Sheridan. We assumed that 100 percent of the target annual
bonus was paid.

(2) Amounts shown under “Severance Pay” in the case of termination following a
change in control are calculated under the officer’s change in control
agreement.

(3) In calculating the amounts shown under “Equity Awards with Accelerated
Vesting”, we assumed (i) the continuation of AmeriGas Partner’s distribution
(and UGI’s dividend, as applicable) at the rate in effect on September 30, 2009;
and (ii) performance at target levels with respect to performance units.

 

36



--------------------------------------------------------------------------------

(4) Amounts shown under “Nonqualified Retirement Benefits” are in addition to
amounts shown in the “Pension Benefits Table — Fiscal 2009” and “Non-Qualified
Deferred Compensation Table — Fiscal 2009.”

(5) Amounts shown under “Welfare and Other Benefits” include estimated payments
for (i) medical and dental and life insurance premiums, (ii) outplacement
services, (iii) tax preparation services, and (iv) an estimated Code
Section 280G tax gross up payment of $2,038,704 for Mr. Bissell, $1,635,839 for
Mr. Knauss, $639,858 for Mr. Sheridan, and $3,484,350 for Mr. Walsh in the event
of a change in control.

 

37



--------------------------------------------------------------------------------

COMPENSATION OF DIRECTORS

The table below shows the components of director compensation for Fiscal 2009. A
Director who is an officer or employee of the General Partner or its
subsidiaries is not compensated for service on the Board of Directors or on any
Committee of the Board.

Director Compensation Table — Fiscal 2009

 

Name
(a)

   Fees Earned
or Paid
in Cash
($) (3)
(b)    Stock
Awards
($)
(c)    Option
Awards
($)
(d)    Non-Equity
Incentive
Plan
Compensation
($)
(e)    Change in
Pension Value
and
Nonqualified
Deferred
Compensation
Earnings
(f)    All Other
Compensation
($)
(g)    Total
($)
(h)

S. D. Ban

   65,000    0    0    0    0    0    65,000

R. C. Gozon

   65,000    0    0    0    0    0    65,000

W. J. Marrazzo (1)

   75,000    0    0    0    0    0    75,000

G. A. Pratt (1)

   80,000    0    0    0    0    0    80,000

M. O. Schlanger (2)

   44,236    0    0    0    0    0    44,236

H. B. Stoeckel (1)

   75,000    0    0    0    0    0    75,000

J. W. Stratton (2)

   20,764    0    0    0    0    0    20,764

 

(1) The Partnership pays its non-management directors an annual retainer of
$65,000 for Board service. It pays an additional annual retainer of $10,000 to
members of the Audit Committee, other than the chairperson. The chairperson of
the Audit Committee is paid an additional annual retainer of $15,000.

(2) Mr. Schlanger was elected to the Board in January 2009 and received
pro-rated fees for partial-year service. Mr. Stratton received pro-rated fees
for partial-year service prior to his retirement in January 2009.

(3) The Partnership pays no meeting attendance fees to its directors.

OTHER MATTERS

No other matters will be presented for action at the Special Meeting.

 

38



--------------------------------------------------------------------------------

LOGO [g85269g87t92.jpg]

DIRECTIONS TO THE CROWNE PLAZA HOTEL, 260 MALL BOULEVARD, KING OF PRUSSIA, PA

From Route 202 South: Follow 202 South to the King of Prussia Mall. Make a right
onto Mall Blvd. Hotel will be on the right after the 2nd traffic light.

From Route 202 North: Follow 202 North to your first intersection (North Gulph
Road) cross over the intersection and make a left onto Mall Blvd. The hotel will
be on the right after the 2nd traffic light.

From Route 422: Follow Route 422 East to the First Avenue Exit. Turn right at
the traffic light onto North Gulph Road. Proceed 2 traffic lights and make a
left onto Goddard Blvd. At the end of Goddard Blvd. make a left onto Mall Blvd.
After the 2nd traffic light, the hotel will be on the left.

From Delaware & Points South: Take I-95 North to Pennsylvania, once you get to
the Chester area, take exit 7 (476 North to Plymouth Meeting). Follow 476 North
to Exit 16B (76 West to Valley Forge). Follow 76 West to Exit 327 (Mall Blvd).
Go down the ramp to the traffic light and turn left onto Mall Blvd. After the
2nd traffic light, the hotel will be on the left.

From New York & Points North: From New York follow the New Jersey Turnpike to
Exit 6 (PA Turnpike). Follow the PA Turnpike to Exit 326 (Valley Forge). Go
through the tollbooth and take the exit for 202 North. Make a left onto Mall
Blvd. After the 2nd light the hotel will be on the right.

From Center City / 30th Street Station — Philadelphia: Take I-76 West to Exit
327 (Mall Blvd). Go down the ramp to the traffic light and turn left onto Mall
Blvd. After the 2nd traffic light, the hotel will be on the left.

From the Philadelphia International Airport: Follow signs for I-95 South and
follow to Exit 7 (476 North Plymouth Meeting). Follow 476 North to Exit 16B (76
West to Valley Forge). Follow 76 West to Exit 327 (Mall Blvd). Go down the ramp
to the traffic light and turn left onto Mall Blvd. After the 2nd light, the
hotel will be on the left.

From Pennsylvania Turnpike (East or West): Take Exit 326 (Valley Forge). Proceed
to Valley Forge Park Exit 327; merge right onto North Gulph Road. Proceed to
Goddard Blvd make a right. Proceed to Mall Blvd, make a left. After the 2nd
traffic light, the hotel will be on the left.

 

39



--------------------------------------------------------------------------------

Appendix A

AMERIGAS PROPANE, INC.

2010 LONG-TERM INCENTIVE PLAN

ON BEHALF OF AMERIGAS PARTNERS, L.P.

Adopted by AmeriGas Propane, Inc.

Board of Directors on April 26, 2010

Approved by AmeriGas Partners, L.P.

Unit holders on                     , 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

  

Purpose

   A-1

2.

  

Definitions

   A-1

3.

  

Administration

   A-3

4.

  

Grants

   A-3

5.

  

Common Units Subject to the Plan

   A-4

6.

  

Eligibility for Participation

   A-4

7.

  

Options

   A-5

8.

  

Phantom Units

   A-5

9.

  

Performance Units

   A-6

10.

  

Distribution Equivalents

   A-6

11.

  

Unit Awards

   A-6

12.

  

Unit Appreciation Rights and Other Unit-Based Awards

   A-7

13.

  

Performance-Based Compensation

   A-8

14.

  

Deferrals

   A-8

15.

  

Withholding of Taxes

   A-9

16.

  

Transferability of Grants

   A-9

17.

  

Consequences of A Change of Control

   A-9

18.

  

Requirements for Issuance of Common Units

   A-10

19.

  

Amendment and Termination of the Plan

   A-10

20.

  

Miscellaneous

   A-10

21.

  

Exhibit A

   A-13

 

i



--------------------------------------------------------------------------------

AMERIGAS PROPANE, INC.

2010 LONG-TERM INCENTIVE PLAN

ON BEHALF OF AMERIGAS PARTNERS, L.P.

1. Purpose

The purpose of the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on
behalf of AmeriGas Partners, L.P. (defined below as the “Plan”) is to assist
AmeriGas Propane, Inc. (defined below as the “Company”), in its capacity as
General Partner of AmeriGas Partners, L.P. (defined below as “APLP”), in
securing and retaining employees and directors of outstanding ability who are in
a position to participate significantly in the development and implementation of
the strategic plans of APLP. The Plan provides (i) designated employees of the
Company and its affiliates and (ii) non-employee members of the Board of
Directors of the Company with the opportunity to receive grants of options,
phantom units, performance units, unit awards, unit appreciation rights,
distribution equivalents and other unit-based awards. The Company believes that
by providing equity-based compensation, the Plan will encourage the participants
to contribute materially to the long-term growth of APLP, thereby benefiting
APLP’s Common Unit holders, and will more closely align the economic interests
of the participants with those of APLP’s Common Unit holders.

The Plan was adopted by the Company’s Board of Directors on April 26, 2010, and
is being submitted to APLP’s Common Unit holders for approval in July, 2010.

2. Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

(a) “Affiliate” will have the meaning ascribed to such term in Rule 12b-2 of the
General Rules under the Exchange Act.

(b) “APLP” means AmeriGas Partners, L.P., a Delaware limited partnership.

(c) “APLP Partnership Agreement” means the Fourth Amended and Restated Agreement
of Limited Partnership of AmeriGas Partners, L.P., dated as of July 27, 2009, as
amended from time to time.

(d) “Board” means the Company’s Board of Directors as constituted from time to
time.

(e) “Change of Control” means a change of control as defined in the attached
Exhibit A, or as modified by the Board from time to time.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means (i) with respect to Grants to Employees, the
Compensation/Pension Committee of the Board or its successor, and (ii) with
respect to Grants made to Non-Employee Directors, the Board or its delegate.

(h) “Common Unit” means a unit representing a fractional part of the partnership
interests of all limited partners and assignees with respect to APLP and having
the rights and obligations specified with respect to common units in the APLP
Partnership Agreement.

(i) “Company” means AmeriGas Propane, Inc., a Pennsylvania corporation, and any
successor thereto that is the General Partner.

 

A-1



--------------------------------------------------------------------------------

(j) “Date of Grant” means the effective date of a Grant, provided, however, that
no retroactive Grants will be made.

(k) “Disability” or “Disabled” means a long-term disability as determined under
the long-term disability plan of the Company, UGI or one of their Affiliates,
which is applicable to the Participant.

(l) “Distribution Equivalent” means an amount calculated with respect to a
Grant, which is determined by multiplying the number of Common Units subject to
the Grant by the per-Common Unit cash distribution, or the per-Common Unit fair
market value (as determined by the Committee) of any distribution in
consideration other than cash, paid by APLP on its Common Units. If interest is
credited on accumulated distribution equivalents, the term “Distribution
Equivalent” shall include the accrued interest.

(m) “Effective Date” of the Plan means January 1, 2010, subject to approval of
the Plan by APLP’s Common Unit holders.

(n) “Employee” means an employee of the Company or an Affiliate of the Company
(including an officer or director who is also an employee) who performs services
for APLP or in furtherance of APLP’s business, but excluding any person who is
classified by the Company as a “contractor” or “consultant,” no matter how
characterized by the Internal Revenue Service, other governmental agency or a
court. Any change of characterization of an individual by the Internal Revenue
Service or any court or government agency shall have no effect upon the
classification of an individual as an Employee for purposes of this Plan, unless
the Committee determines otherwise.

(o) “Employer” means the Company, APLP or their Affiliates.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Exercise Price” means the per Common Unit price at which Common Units may
be purchased under an Option, as designated by the Committee.

(r) “Fair Market Value” of a Common Unit means the last reported sale price of a
Common Unit on the New York Stock Exchange on the day on which Fair Market Value
is being determined, as reported on the composite tape for transactions on the
New York Stock Exchange. In the event that there are no Common Unit transactions
on the New York Stock Exchange on such day, the Fair Market Value will be
determined as of the immediately preceding day on which there were Common Unit
transactions on that exchange. Notwithstanding the foregoing, in the case of a
broker-assisted exercise pursuant to Section 7(c), the Fair Market Value will be
the actual sale price of the Common Units issued upon the exercise of the
Option.

(s) “General Partner” means AmeriGas Propane, Inc., its successor as general
partner of APLP, or its transferee, all as provided in the APLP Partnership
Agreement.

(t) “Grant” means an Option, Phantom Unit, Performance Unit, Unit Award, UAR or
Other Unit-Based Award granted under the Plan.

(u) “Grant Letter” means the written instrument that sets forth the terms and
conditions of a Grant, including all amendments thereto.

(v) “Non-Employee Director” means a member of the Board who is not an employee
of the Employer.

(w) “Option” means an option to purchase Common Units, as described in
Section 7.

 

A-2



--------------------------------------------------------------------------------

(x) “Other Unit-Based Award” means any Grant based on, measured by or payable in
Common Units (other than an Option, Phantom Unit, Performance Unit, Unit Award
or UAR), as described in Section 12.

(y) “Participant” means an Employee or Non-Employee Director designated by the
Committee to participate in the Plan.

(z) “Performance Unit” means an award of a phantom unit representing a Common
Unit, as described in Section 9.

(aa) “Plan” means this 2010 AmeriGas Propane, Inc. Long-Term Incentive Plan, as
in effect from time to time.

(bb) “Phantom Unit” means an award of a phantom unit representing a Common Unit,
as described in Section 8.

(cc) “UAR” means a Common Unit appreciation right as described in Section 12.

(dd) “UGI” means UGI Corporation, a Pennsylvania corporation, or any successor
thereto.

(ee) “Unit Award” means an award of Common Units as described in Section 11.

3. Administration

(a) Committee. The Plan shall be administered and interpreted by the Committee.
Ministerial functions may be performed by an administrative committee comprised
of Company employees appointed by the Committee.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the Grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 19(b) below, and (v) deal with any other matters arising
under the Plan.

(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company and APLP, not as a fiduciary, and in keeping with
the objectives of the Plan and need not be uniform as to similarly situated
Participants.

4. Grants

(a) Grants under the Plan may consist of Options as described in Section 7,
Phantom Units as described in Section 8, Performance Units as described in
Section 9, Unit Awards as described in Section 11, and UARs or Other Unit-Based
Awards as described in Section 12. All Grants shall be subject to such terms and
conditions as the Committee deems appropriate and as are specified in writing to
the Participant in the Grant Letter.

(b) All Grants shall be made conditional upon the Participant’s acknowledgement,
in writing or by acceptance of the Grant, that all decisions and determinations
of the Committee shall be final and binding on the

 

A-3



--------------------------------------------------------------------------------

Participant, his or her beneficiaries and any other person having or claiming an
interest under such Grant. Grants under a particular Section of the Plan need
not be uniform as among the Participants.

(c) The Committee may make Grants that are contingent on, and subject to,
approval of the Plan, or an amendment to the Plan, by APLP’s Common Unit
holders.

5. Common Units Subject to the Plan

(a) Common Units Authorized. The total aggregate number of Common Units that may
be issued under the Plan is 2,800,000 Common Units, subject to adjustment as
described in subsection (c) below.

(b) Common Unit Counting; Source of Common Units. For administrative purposes,
when the Committee makes a Grant payable in Common Units, the Committee shall
reserve, and count against the Common Unit limit, Common Units equal to the
maximum number of Common Units that may be issued under the Grant. Common Units
issued under the Plan may be authorized but unissued Common Units or reacquired
Common Units, including Common Units purchased on the open market for purposes
of the Plan. If and to the extent Options or UARs granted under the Plan
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised, and if and to the extent that any Unit Awards, Phantom
Units, Performance Units, or Other Unit-Based Awards are forfeited, terminated,
expire, are cancelled or otherwise are not paid in full, the Common Units
reserved for such Grants shall again be available for purposes of the Plan.
Common Units surrendered in payment of the Exercise Price of an Option, and
Common Units withheld or surrendered for payment of taxes, shall not be
available for re-issuance under the Plan. Upon the exercise of a UAR, the full
number of Common Units subject to the UAR shall be considered issued under the
Plan, without regard to the number of Common Units issued upon exercise of the
UAR and without regard to any cash settlement of the UAR. To the extent that a
Grant is designated in the Grant Letter to be paid in cash, and not in Common
Units, such Grants shall not count against the Common Unit limits in subsection
(a).

(c) Adjustments. If there is any change in the number or kind of Common Units
outstanding (i) by reason of a distribution in Common Units, spinoff,
recapitalization, Common Unit split, or combination or exchange of Common Units,
(ii) by reason of a merger, reorganization or consolidation, (iii) by reason of
a reclassification, or (iv) by reason of any other extraordinary or unusual
event affecting the outstanding Common Units as a class without APLP’s receipt
of consideration, or if the value of outstanding Common Units is substantially
reduced as a result of a spinoff or APLP’s payment of an extraordinary
distribution, the maximum number of Common Units available for issuance under
the Plan, the kind and number of Common Units covered by outstanding Grants, the
kind and number of Common Units issued and to be issued under the Plan, and the
price per Common Unit or the applicable market value of such Grants shall be
equitably adjusted by the Committee to reflect any increase or decrease in the
number of, or change in the kind or value of, the issued Common Units to
preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under the Plan and such outstanding Grants; provided, however, that any
fractional Common Units resulting from such adjustment shall be eliminated. In
addition, in the event of a Change of Control, the provisions of Section 17 of
the Plan shall apply. Any adjustments to outstanding Grants shall be consistent
with section 409A of the Code, to the extent applicable. Any adjustments
determined by the Committee shall be final, binding and conclusive.

6. Eligibility for Participation

(a) Eligible Persons. All Employees, including Employees who are officers or
members of the Board, and all Non-Employee Directors shall be eligible to
participate in the Plan.

(b) Selection of Participants. The Committee shall select the Employees and
Non-Employee Directors to receive Grants and shall determine the number of
Common Units subject to each Grant.

 

A-4



--------------------------------------------------------------------------------

7. Options

(a) General Requirements. The Committee may grant Options to an Employee or
Non-Employee Director upon such terms and conditions as the Committee deems
appropriate under this Section 7, if and to the extent permitted by section 409A
of the Code. The Committee shall determine the number of Common Units that will
be subject to each Grant of Options to Employees and Non-Employee Directors.
Each Grant of Options shall be subject to such terms and conditions as the
Committee deems appropriate and as are specified in writing to the Participant
in the Grant Letter.

(b) Exercise Price and Term.

(i) The Committee may grant Options that are nonqualified options and are not
considered “incentive stock options” under section 422 of the Code.

(ii) The Exercise Price of a Common Unit subject to an Option shall be
determined by the Committee and may be equal to or greater than the Fair Market
Value of a Common Unit on the Date of Grant.

(iii) The Committee shall determine the term of each Option, which shall not
exceed ten years from the Date of Grant.

(c) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions as may be determined by the Committee and
specified in the Grant Letter. The Committee may grant Options that are subject
to achievement of performance goals or other conditions. The Committee may
accelerate the exercisability of any or all outstanding Options at any time for
any reason.

(d) Termination of Employment or Service. Except as provided in the Grant
Letter, an Option may only be exercised while the Participant is employed by the
Employer, or providing service as a Non-Employee Director. The Committee shall
determine in the Grant Letter under what circumstances and during what time
periods a Participant may exercise an Option after termination of employment or
service.

(e) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for the Option (i) in
cash, (ii) if permitted by the Committee, by delivering Common Units owned by
the Participant and having a Fair Market Value on the date of exercise equal to
the Exercise Price or by attestation to ownership of Common Units having an
aggregate Fair Market Value on the date of exercise equal to the Exercise Price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board, (iv) if permitted by the Committee,
by surrender of Common Units subject to the Option, or (v) by such other method
as the Committee may approve. Common Units used to exercise an Option shall have
been held by the Participant for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option. Payment for
the Common Units pursuant to the Option, and any required withholding taxes,
must be received by the time specified by the Committee depending on the type of
payment being made, but in all cases prior to the issuance of the Common Units.

8. Phantom Units

(a) General Requirements. The Committee may grant Phantom Units to an Employee
or Non-Employee Director, upon such terms and conditions as the Committee deems
appropriate under this Section 8. Each Phantom Unit shall represent the right of
the Participant to receive a Common Unit or an amount based on the value of a
Common Unit. All Phantom Units shall be credited to bookkeeping accounts on the
Company’s records for purposes of the Plan. Each Grant of Phantom Units shall be
subject to such terms and conditions as the Committee deems appropriate and as
are specified in writing to the Participant in the Grant Letter.

(b) Terms of Phantom Units. The Committee may grant Phantom Units that are
payable on terms and conditions determined by the Committee. Phantom Units may
be paid at the end of a specified vesting period or

 

A-5



--------------------------------------------------------------------------------

payment may be deferred to a date authorized by the Committee, consistent with
section 409A of the Code. The Committee shall determine the number of Phantom
Units to be granted and the requirements applicable to such Phantom Units. The
Committee may grant Distribution Equivalents with respect to Phantom Units.

(c) Payment With Respect to Phantom Units. Payment with respect to Phantom Units
shall be made in cash, in Common Units, or in a combination of the two, as
determined by the Committee in the Grant Letter. The Grant Letter shall specify
the maximum number of Common Units that can be issued under the Phantom Units.

(d) Requirement of Employment or Service. Except as provided in the Grant
Letter, all Phantom Units shall be forfeited upon termination of the
Participant’s employment or service.

9. Performance Units

(a) General Requirements. The Committee may grant Performance Units to an
Employee or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 9. Each Performance Unit shall
represent the right of the Participant to receive a Common Unit or an amount
based on the value of a Common Unit. All Performance Units shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan. Each
Grant of Performance Units shall be subject to such terms and conditions as the
Committee deems appropriate and as are specified in writing to the Participant
in the Grant Letter.

(b) Terms of Performance Units. The Committee may grant Performance Units that
are payable based on terms and conditions determined by the Committee, including
achievement of performance goals. Performance Units may be paid at the end of a
specified performance or vesting period or payment may be deferred to a date
authorized by the Committee, consistent with section 409A of the Code. The
Committee shall determine the number of Performance Units to be granted and the
requirements applicable to such Performance Units. The Committee may grant
Distribution Equivalents with respect to Performance Units

(c) Payment With Respect to Performance Units. Payment with respect to
Performance Units shall be made in cash, in Common Units, or in a combination of
the two, as determined by the Committee in the Grant Letter.

(d) Requirement of Employment or Service. Except as provided in the Grant
Letter, all Performance Units shall be forfeited upon termination of the
Participant’s employment or service.

10. Distribution Equivalents

(a) General Requirements. When the Committee grants Phantom Units, Performance
Units or Other Unit-Based Awards, the Committee may grant Distribution
Equivalents in connection with such Grants under such terms and conditions as
the Committee deems appropriate under this Section 10. Distribution Equivalents
may be paid to Participants currently or may be deferred, consistent with
section 409A of the Code, as determined by the Committee. All Distribution
Equivalents that are not paid currently shall be credited to bookkeeping
accounts on the Company’s records for purposes of the Plan. Distribution
Equivalents may be accrued as a cash obligation, or may be converted to Phantom
Units or Performance Units for the Participant, as determined by the Committee.
Unless otherwise specified in the Grant Letter, deferred Distribution
Equivalents will not accrue interest. The Committee may provide that
Distribution Equivalents shall be payable based on the achievement of specific
performance goals.

(b) Payment with Respect to Distribution Equivalents. Distribution Equivalents
may be payable in cash or Common Units or in a combination of the two, as
determined by the Committee in the Grant Letter.

11. Unit Awards

(a) General Requirements. The Committee may issue Common Units to an Employee or
Non-Employee Director under a Unit Award, upon such terms and conditions as the
Committee deems appropriate under this

 

A-6



--------------------------------------------------------------------------------

Section 11. Common Units issued pursuant to Unit Awards may be issued for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Unit Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.
The Committee shall determine the number of Common Units to be issued pursuant
to a Unit Award. Unit Awards shall be subject to such terms and conditions as
the Committee deems appropriate and as are specified in writing to the
Participant in the Grant Letter.

(b) Requirement of Employment or Service. Except as provided in the Grant
Letter, all Unit Awards shall be forfeited upon termination of the Participant’s
employment or service.

(c) Restrictions on Transfer. While Unit Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
Common Units of a Unit Award except upon death as described in Section 16(a). If
certificates are issued, each certificate for a Unit Award shall contain a
legend giving appropriate notice of the restrictions in the Grant. The
Participant shall be entitled to have the legend removed when all restrictions
on such Common Units have lapsed. The Company may retain possession of any
certificates for Unit Awards until all restrictions on such Common Units have
lapsed.

(d) Right to Vote and to Receive Distributions. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote Common Units subject to Unit Awards and to receive any distributions paid
on such Common Units during the restriction period. The Committee may determine
that distributions, if any, on Unit Awards shall be withheld while the Unit
Awards are subject to restrictions and that the distributions shall be payable
only upon the lapse of the restrictions on the Unit Awards, or on such other
terms as the Committee determines. Distributions that are not paid currently
shall be credited to bookkeeping accounts on the Company’s records for purposes
of the Plan. Accumulated distributions may accrue interest, as determined by the
Committee, and shall be paid in cash, Common Units, or in such other form as
distributions are paid on Common Units, as determined by the Committee.

12. Unit Appreciation Rights and Other Unit-Based Awards

(a) UARs. The Committee may grant UARs to an Employee or Non-Employee Director
separately or in tandem with an Option, if and to the extent permitted by
section 409A of the Code. The following provisions are applicable to UARs:

(i) General Requirements. The Committee shall establish the number of Common
Units, the terms and the base amount of the UAR at the time the UAR is granted.
The base amount of each UAR shall be not less than the Fair Market Value of a
Common Unit as of the Date of Grant of the UAR. The Committee shall determine
the term of each UAR, which shall not exceed ten years from the Date of Grant.
UARs shall be subject to such terms and conditions as the Committee deems
appropriate and as are specified in writing to the Participant in the Grant
Letter.

(ii) Tandem UARs. The Committee may grant tandem UARs either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding. In the case of tandem UARs, the number of UARs granted to a
Participant that shall be exercisable during a specified period shall not exceed
the number of Common Units that the Participant may purchase upon the exercise
of the related Option during such period. Upon the exercise of an Option, the
UARs relating to the Common Units covered by such Option shall terminate. Upon
the exercise of UARs, the related Option shall terminate to the extent of an
equal number of Common Units.

(iii) Exercisability. A UAR shall become exercisable in accordance with such
terms and conditions as may be specified. The Committee may grant UARs that are
subject to achievement of performance goals or other conditions. The Committee
may accelerate the exercisability of any or all outstanding UARs at any time for
any reason. Except as provided in the Grant Letter, a UAR may only be exercised
while the Participant is employed by the Employer, or providing service as a
Non-Employee Director. The Committee

 

A-7



--------------------------------------------------------------------------------

shall determine in the Grant Letter under what circumstances and during what
periods a Participant may exercise a UAR after termination of employment or
service. A tandem UAR shall be exercisable only while the Option to which it is
related is exercisable.

(iv) Exercise of UARs. When a Participant exercises UARs, the Participant shall
receive in settlement of such UARs an amount equal to the value of the Common
Unit appreciation for the number of UARs exercised. The Common Unit appreciation
for a UAR is the amount by which the Fair Market Value of the underlying Common
Unit on the date of exercise of the UAR exceeds the base amount of the UAR as
specified in the Grant Letter.

(v) Form of Payment. The Committee shall determine in the Grant Letter whether
the Common Unit appreciation for a UAR shall be paid in the form of Common
Units, cash or a combination of the two. For purposes of calculating the number
of Common Units to be received, Common Units shall be valued at their Fair
Market Value on the date of exercise of the UAR. If Common Units are to be
received upon exercise of an UAR, cash shall be delivered in lieu of any
fractional Common Unit.

(b) Other Unit-Based Awards. The Committee may grant other awards not specified
in Sections 7, 8, 9 or 11 above that are based on or measured by Common Units to
Employees and Non-Employee Directors, on such terms and conditions as the
Committee deems appropriate. Other Unit-Based Awards may be granted subject to
achievement of performance goals or other conditions and may be payable in
Common Units or cash, or in a combination of the two, as determined by the
Committee in the Grant Letter. Other Unit-Based Awards shall be subject to such
terms and conditions as the Committee deems appropriate and as are specified in
writing to the Participant in the Grant Letter. The Committee may grant
Distribution Equivalents with respect to Other Unit-Based Awards.

13. Performance-Based Compensation

(a) Performance Goals. When performance-based Grants are made, the Committee
shall establish in writing (i) the performance goals that must be met, (ii) the
period during which performance will be measured, (iii) the maximum amounts that
may be paid if the performance goals are met, and (iv) any other conditions that
the Committee deems appropriate.

(b) Criteria Used for Performance Goals. The Committee shall use performance
goals based on any criteria that the Committee deems appropriate, including the
following criteria with respect to APLP: Common Unit price, earnings per Common
Unit, price-earnings multiples, net earnings, operating earnings, revenue,
number of days sales outstanding in accounts receivable, productivity, margin,
EBITDA (earnings before interest, taxes, depreciation and amortization),
adjusted EBITDA, as defined by APLP, net capital employed, return on assets,
APLP Common Unit holder return, return on equity, return on capital employed,
growth in assets, Common Unit volume, sales, cash flow, market share, relative
performance to a comparison group designated by the Committee, or strategic
business criteria consisting of one or more objectives based on meeting
specified revenue goals, market penetration goals, customer growth, geographic
business expansion goals, cost targets or goals relating to acquisitions or
divestitures. The performance goals may relate to one or more business units or
the performance of APLP and its subsidiaries as a whole, or any combination of
the foregoing. Performance goals need not be uniform as among Participants.

(c) Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Grant Letter after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Grant based on the achievement of the performance goals
and the satisfaction of all other terms of the Grant Letter.

14. Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Common Units that would otherwise be due to
the Participant in connection with any Grant. The Committee

 

A-8



--------------------------------------------------------------------------------

shall establish rules and procedures for any such deferrals, consistent with
applicable requirements of section 409A of the Code.

15. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Common Units. If the Committee so permits, Common Units
may be withheld to satisfy the Company’s tax withholding obligation with respect
to Grants paid in Common Units, at the time such Grants become taxable, up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state and local tax liabilities.

16. Transferability of Grants

Only the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.

17. Consequences of a Change of Control

(a) Notice and Acceleration. Upon a Change of Control, unless the Committee
determines otherwise, (i) APLP shall provide each Participant who holds
outstanding Grants with written notice of the Change of Control, (ii) all
outstanding Options and UARs shall automatically accelerate and become fully
exercisable, (iii) the restrictions and conditions on all outstanding Unit
Awards shall immediately lapse, (iv) all Phantom Units and Performance Units
shall become payable in cash in an amount not less than their target amount or
in a larger amount, up to the maximum Grant value, as determined by the
Committee, and (v) Distribution Equivalents and Other Unit-Based Awards shall
become payable in full in cash, in amounts determined by the Committee.

(b) Assumption of Grants. Upon a Change of Control where APLP is not the
surviving entity (or survives only as a subsidiary of another entity), unless
the Committee determines otherwise, all Grants that remain outstanding after the
Change of Control shall be assumed by, or replaced with comparable Grants by,
the surviving entity (or a parent or subsidiary of the surviving entity).

(c) Other Alternatives. Notwithstanding the foregoing, subject to subsection
(d) below, in the event of a Change of Control, the Committee may take any of
the following actions with respect to any or all outstanding Grants, without the
consent of any Participant: (i) the Committee may require that Participants
surrender their outstanding Options and UARs for cancellation in exchange for
one or more payments by APLP, in cash or Common Units as determined by the
Committee, in an amount equal to the amount, if any, by which the then Fair
Market Value of the Common Units subject to the Participant’s unexercised
Options and UARs exceeds the Exercise Price or base amount, as applicable, and
on such terms as the Committee determines, (ii) after giving Participants an
opportunity to exercise their outstanding Options and UARs, the Committee may
terminate any or all unexercised Options and UARs at such time as the Committee
deems appropriate, or (iii) with respect to Participants holding Phantom Units,
Performance Units, Distribution Equivalents or Other Unit-Based Awards, the
Committee may determine that such Grants shall terminate and Participants shall
receive one or more payments in settlement of such Phantom Units, Performance
Units, Distribution Equivalents or Other Unit-Based

 

A-9



--------------------------------------------------------------------------------

Awards, in such amount and form and on such terms as may be determined by the
Committee. Without limiting the foregoing, if the per Common Unit Fair Market
Value of the Common Units does not exceed the per Common Unit Exercise Price or
base price of an Option or UAR, neither the Company nor APLP shall be required
to make any payment to the Grantee upon surrender of the Option or UAR. Such
surrender or termination shall take place as of the date of the Change of
Control or such other date as the Committee may specify.

(d) Committee. The Committee making the determinations under this Section 17
following a Change of Control must be comprised of the same members as those of
the Committee immediately before the Change of Control. If the Committee members
do not meet this requirement, the automatic provisions of subsections (a) and
(b) shall apply, and the Committee shall not have discretion to vary them.

(e) Other Transactions. The Committee may provide in a Grant Letter that a sale
or other transaction involving a subsidiary or other business unit of the
Company or APLP shall be considered a Change of Control for purposes of a Grant,
or the Committee may establish other provisions that shall be applicable in the
event of a specified transaction.

18. Requirements for Issuance of Common Units

No Common Units shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Common Units
have been complied with to the satisfaction of the Committee. The Committee
shall have the right to condition any Grant made to any Participant hereunder on
such Participant’s undertaking in writing to comply with such restrictions on
his or her subsequent disposition of such Common Units as the Committee shall
deem necessary or advisable, and certificates representing such Common Units may
be legended to reflect any such restrictions. Certificates representing Common
Units issued under the Plan will be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon. No
Participant shall have any right as an APLP Common Unit holder with respect to
Common Units covered by a Grant until Common Units have been issued to the
Participant.

19. Amendment and Termination of the Plan

(a) Amendment or Termination. The Board may amend or terminate the Plan at any
time; provided, however, that the Board shall not amend the Plan without
approval by APLP’s Common Unit holders if such approval is required in order to
comply with applicable stock exchange requirements. No amendment or termination
of this Plan shall, without the consent of the Participant, materially impair
any rights or obligations under any Grant previously made to the Participant
under the Plan, unless such right has been reserved in the Plan or the Grant
Letter, or except as provided in Section 20(c) below. The termination of the
Plan shall not impair the power and authority of the Committee with respect to
an outstanding Grant. Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.

(b) No Repricing. Except as provided in Section 5(c), the terms of outstanding
Grants may not be amended to reduce the Exercise Price or base amount, as
applicable, of outstanding Options or UARs or cancel outstanding Options or UARs
in exchange for cash, other Grants or Options or UARs with an Exercise Price or
base amount that is less than the Exercise Price or base amount of the original
Options or UARs without approval by APLP’s Common Unit holders.

20. Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the

 

A-10



--------------------------------------------------------------------------------

acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business or assets of any corporation, firm or association, including Grants to
employees thereof who become Employees, or for other proper corporate purposes,
or (ii) limit the right of the Company to grant options or make other Unit-based
awards outside of this Plan. Without limiting the foregoing, the Committee may
make a Grant to an employee of another corporation who becomes an Employee by
reason of a merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving APLP in substitution for a grant made by
another party to such transaction. The terms and conditions of the Grants may
vary from the terms and conditions required by the Plan and from those of the
substituted grants, as determined by the Committee.

(b) Reduction of Responsibilities. The Committee shall have discretion to adjust
a Participant’s outstanding Grants if the Participant’s authority, duties or
responsibilities are significantly reduced.

(c) Compliance with Law. The Plan, the exercise of Options or UARs and the
obligations of APLP or the Company to issue or transfer Common Units under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. It is the
intent of the Company, to the extent applicable, that Grants comply with the
requirements of section 409A of the Code or an exception from such requirements.
To the extent that any legal requirement of section 16 of the Exchange Act or
section 409A of the Code as set forth in the Plan ceases to be required under
section 16 of the Exchange Act or section 409A of the Code, that Plan provision
shall cease to apply. The Committee may revoke any Grant if it is contrary to
law or modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Committee may, in its sole discretion, agree to limit
its authority under this Section.

(d) Section 409A. The Plan and Grants under the Plan are intended to comply with
section 409A of the Code and its corresponding regulations, or an exemption, and
payments may only be made upon an event and in a manner permitted by section
409A, to the extent applicable. Notwithstanding anything in a Grant Letter to
the contrary, if required by section 409A, if a Participant is considered a
“specified employee” for purposes of section 409A and if payment of any amounts
under the Grant Letter is required to be delayed for a period of six months
after separation from service pursuant to section 409A, payment of such amounts
shall be delayed as required by section 409A, and the accumulated amounts shall
be paid in a lump sum payment within ten days after the end of the six-month
period (or within 60 days after the death of the Participant, if the Participant
dies during the postponement period). Under a Grant that is subject to 409A, all
payments to be made upon a termination of employment may only be made upon a
“separation from service” under section 409A and, unless the Grant Letter
provides otherwise, the right to a series of installment payments shall be
treated as a right to a series of separate payments. In no event may a
Participant, directly or indirectly, designate the calendar year of a payment
other than in accordance with section 409A.

(e) Enforceability; Successors. The Plan shall be binding upon and enforceable
against the Company, APLP and their successors and assigns. Any and all
obligations of the General Partner under this Plan shall constitute obligations
of the General Partner under the APLP Partnership Agreement and shall be assumed
by any successor General Partner approved pursuant to the APLP Partnership
Agreement or the transferee of or successor to all of the General Partner’s
partnership interest as a general partner in APLP pursuant to the APLP
Partnership Agreement.

(f) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
Neither the Company nor APLP shall be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any Grants under this Plan. Nothing contained in the Plan and no action taken
pursuant hereto shall create or be construed to create a fiduciary relationship
between the Company or APLP and any Participant or any other person. No
Participant or any other person shall under any circumstances acquire any
property interest in any specific assets of the Company or APLP. To the extent
that any person acquires a right to receive payment from the Company or APLP
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company or APLP.

 

A-11



--------------------------------------------------------------------------------

(g) Rights of Participants. Nothing in this Plan shall entitle any Employee,
Non-Employee Director or other person to any claim or right to receive a Grant
under this Plan. Neither this Plan nor any action taken hereunder shall be
construed as giving any individual any rights to be retained by or in the
employment or service of the Employer.

(h) No Fractional Common Units. No fractional Common Units shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional Common Units or whether such fractional Common Units or any
rights thereto shall be forfeited or otherwise eliminated.

(i) Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(j) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Letters issued under the Plan shall be governed and construed by
and determined in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflict of laws provisions thereof.

 

A-12



--------------------------------------------------------------------------------

AMERIGAS PROPANE, INC.

2010 LONG-TERM INCENTIVE PLAN

ON BEHALF OF AMERIGAS PARTNERS, L.P.

Exhibit A

For purposes of this Plan, the term “Change of Control,” and defined terms used
in the definition of “Change of Control,” shall have the following meanings:

(1) “Change of Control” shall mean:

(i) Any Person (except UGI, any UGI Subsidiary, any employee benefit plan of UGI
or of any UGI Subsidiary, or any Person or entity organized, appointed or
established by UGI for or pursuant to the terms of any such employee benefit
plan), together with all Affiliates and Associates of such Person, becomes the
Beneficial Owner in the aggregate of twenty percent (20%) or more of either
(i) the then outstanding shares of common stock of UGI (the “Outstanding UGI
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of UGI entitled to vote generally in the election of directors (the
“UGI Voting Securities”); or

(ii) Individuals who, as of the beginning of any twenty-four (24) month period,
constitute the UGI Board of Directors (the “Incumbent UGI Board”) cease for any
reason to constitute at least a majority of the Incumbent UGI Board, provided
that any individual becoming a director of UGI subsequent to the beginning of
such period whose election or nomination for election by the UGI stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent UGI Board shall be considered as though such individual were a
member of the Incumbent UGI Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of UGI (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or

(iii) Completion by UGI of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding UGI Common Stock and UGI Voting Securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding UGI Common Stock and UGI Voting Securities, as the case may be; or

(iv) Completion of (a) a complete liquidation or dissolution of UGI or (b) sale
or other disposition of all or substantially all of the assets of UGI other than
to a corporation with respect to which, following such sale or disposition, more
than fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding UGI Common Stock and UGI Voting Securities immediately prior to such
sale or disposition in substantially the same proportion as their ownership of
the Outstanding UGI Common Stock and UGI Voting Securities, as the case may be,
immediately prior to such sale or disposition; or

(v) Completion by the Company, Public Partnership or the Operating Partnership
of a reorganization, merger or consolidation (a “Propane Business Combination”),
in each case, with respect to which all or substantially all of the individuals
and entities who were the respective Beneficial Owners of the Company’s voting
securities or of the outstanding units of AmeriGas Partners, L.P. (“Outstanding
Units”) immediately prior to such Propane Business Combination do not, following
such Propane Business Combination,

 

A-13



--------------------------------------------------------------------------------

Beneficially Own, directly or indirectly, (a) if the entity resulting from such
Propane Business Combination is a corporation, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of such corporation
in substantially the same proportion as their ownership immediately prior to
such Combination of the Company’s voting securities or the Outstanding Units, as
the case may be, or, (b) if the entity resulting from such Propane Business
Combination is a partnership, more than fifty percent (50%) of the then
outstanding common units of such partnership in substantially the same
proportion as their ownership immediately prior to such Propane Business
Combination of the Company’s voting securities or the Outstanding Units, as the
case may be; or

(vi) Completion of (a) a complete liquidation or dissolution of the Company, the
Public Partnership or the Operating Partnership or (b) sale or other disposition
of all or substantially all of the assets of the Company, the Public Partnership
or the Operating Partnership other than to an entity with respect to which,
following such sale or disposition, (I) if such entity is a corporation, more
than fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Company’s voting securities or of the Outstanding Units, as the case may be,
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of the Company’s voting securities or of the
Outstanding Units, as the case may be, immediately prior to such sale or
disposition, or, (II) if such entity is a partnership, more than fifty percent
(50%) of the then outstanding common units is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Company’s voting securities or
of the Outstanding Units, as the case may be, immediately prior to such sale or
disposition in substantially the same proportion as their ownership of the
Company’s voting securities or of the Outstanding Units immediately prior to
such sale or disposition; or

(vii) UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding general partnership interests of the Public Partnership or
the Operating Partnership; or

(viii) UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding shares of common stock of the Company or more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; or

(ix) The Company is removed as the general partner of the Public Partnership by
vote of the limited partners of the Public Partnership, or is removed as the
general partner of the Public Partnership or the Operating Partnership as a
result of judicial or administrative proceedings involving the Company, the
Public Partnership or the Operating Partnership.

(2) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(3) A Person shall be deemed the “Beneficial Owner” of any securities: (i) that
such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in

 

A-14



--------------------------------------------------------------------------------

writing; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of any security under this clause (ii) as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding (A) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the General Rules and Regulations
under the Exchange Act, and (B) is not then reportable by such Person on
Schedule 13D under the Exchange Act (or any comparable or successor report); or
(iii) that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing) for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in the proviso to
clause (ii) above) or disposing of any securities; provided, however, that
nothing in this Section 3 shall cause a Person engaged in business as an
underwriter of securities to be the “Beneficial Owner” of any securities
acquired through such Person’s participation in good faith in a firm commitment
underwriting until the expiration of forty (40) days after the date of such
acquisition.

(4) “Operating Partnership” shall mean AmeriGas Propane, L.P.

(5) “Public Partnership” shall mean AmeriGas Partners, L.P.

(6) “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.

(7) “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI directly or indirectly, owns at least fifty percent (50%) of
the profits or capital interests.

(8) “UGI” shall mean UGI Corporation, a Pennsylvania corporation, or any
successor thereto.

 

A-15